Atty. No.41106
             IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                COUNTY DEPARTMENT,CHANCERY DIVISION

RAUL IBARRA SR.,
on behalf of Plaintiff and a class,

                        Plaintiff,



ALLTRAN FINANCIAL,LP;
CACH,LLC; and
RESURGENT CAPITAL SERVICES,LP,

                        Defendant.

                                 COMPLAINT — CLASS ACTION

                                           INTRODUCTION

        1.      Plaintiff Raul Ibarra Sr. brings this action to secure redress regarding unlawful

collection practices engaged in by Defendant Alit= Financial, LP on behalf of Defendant CACH,

LLC and at the direction of Resurgent Capital Services, LP. Plaintiff alleges violation of the Fair

Debt Collection Practices Act, 15 U.S.C. §1692 et seq.("FDCPA").

                                     JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).

       3.       Personal jurisdiction in Illinois is proper because Defendant Alltran Financial, LP

sent its collection letters into Illinois on behalf of Defendant CACH,LLC and at the direction of

Resurgent Capital Services, LP, and because all three Defendants do business in Illinois.

       4.       Venue in this county is proper because Defendant Alltran Financial, LLC's registered

office is here and Defendants CACH,LLC and Resurgent Capital Services, LP transact business here.

                                                PARTIES

                                                  Plaintiff

       5.       Plaintiff Raul Ibarra Sr. is a natural person residing in Kendall County, Illinois.


                                                     -1-
                                               Defendants

                                           Alltran Financial, LP

        6.      Defendant Alltran Financial, LP,is a limited partnership entity organized under the law

of Texas. It has offices at (a) 5800 North Course Drive, Houston, Texas 77072,(b) 4001 E. 29th St., Suite

130, Bryan, Texas 77802, and (c) 6506 South Lewis, #260,Tulsa, Oklahoma 74136. It does business in

Illinois. Its registered agent and office is C T Corporation System, 208 S. La Salle St., Suite 814, Chicago,

IL 60604.

        7.      Defendant Alltran Financial, LP is engaged in the sole or principal business of a

collection agency, collecting consumer debts and using the mails and telephone system for that

purpose. It employs over 500 persons for that purpose.

        8.      Upon information and belief, almost all of Defendant Alltran Financial, LP's

resources are devoted to debt collection.

        9.      Upon information and belief, almost all of Defendant Alltran Financial, LP's revenue

is derived from debt collection.

        10.     Upon information and belief, almost all of Defendant Alltran Financial, LP's

expenses are related to debt collection.

        11.     Defendant Alltran Financial, LP is a debt collector as defined by the FDCPA,15

U.S.C. 51692a(6), as a person who uses one or more instrumentalities of interstate commerce or the

mails in any business the principal purpose of which is the collection of any debts.

                                              CACH,LLC

        12.     Defendant CACH,LLC is a limited liability company organized under Colorado law

with its principal office at 6801 S. Cimarron Rd.,.Ste. 424-h, Las Vegas, NV 89113. It does business

in Illinois and Cook County. Its registered agent and office is Illinois Corporation Service Co., 801

Mlai Stevenson Drive, Springfield, IL 62703.



                                                    -2-
        13.     Defendant CACH,LLC is engaged in the sole or principal business of a debt buyer.

It acquires old consumer debts for pennies on the dollar and liquidates them. In some cases, it files

suit against debtors in its own name. CACH,LLC has filed hundreds of collection lawsuits against

consumers in Cook County and other Illinois courts. In other cases, it has collection agencies such

as Alltran Financial, LP dun consumers.

        14.     Upon information and belief, almost all of Defendant CACH,LLC's revenue is

derived from the liquidation of old consumer debts that it acquires.

        15:     Upon information and belief, almost all of Defendant CACH,LLC's expenses are

related to debt collection.

        16.     Defendant CACH,LLC is a debt collector as defined by the FDCPA, 15 U.S.C.

51692a(6), as a person who uses one or more instrumentalities of interstate commerce or the mails
in any business the principal purpose of which is the collection of any debts.

                                              Resurgent

        17.     Defendant Resurgent Capital Services, LP is a limited partnership entity organized

under the law of Delaware with its principal office at 55 Beattie Place, Ste. 110, Greenville, SC

29601. It does business in Illinois. Its registered agent and office is Illinois Corporation Service Co,

801 Adlai Stevenson Drive, Springfield, IL 62703.

        18.     Defendant Resurgent Capital Services, LP is engaged in the sole or principal business

of a collection agency, collecting consumer debts and using the mails and telephone system for that

purpose.

        19.     Upon information and belief, almost all of Defendant Resurgent Capital Services,

LP's resources are devoted to debt collection.

       20.      Upon information and belief, almost all of Defendant Resurgent Capital Services,

LP's revenue is derived from debt collection.



                                                  -3-
        21.     Upon information and belief, almost all of Defendant Resurgent Capital Services,

LP's expenses are related to debt collection.

        29.     Defendant Resurgent Capital Services, LP uses the mails and telephones and other

instrumentalities of interstate commerce to collect debts owed to other entities, including primarily

CACH,LVNV and other components of the Sherman Financial Group.

        23.     Defendant Resurgent Capital Services, LP is a debt collector as defined in the

FDCPA.

                                 Relationship Between Defendants

        24.     All collection activities complained of herein were conducted at the direction of

Resurgent Capital Services, LP, pursuant to the relationship described below.

        25.     All actions taken in the name of CACH are in fact taken by Resurgent Capital

Services, LP, pursuant to a written agreement and power of attorney.

        26.     Defendant CACH has a website (https://www.cach-llc.com/) on which it states:

"CACH outsources the management of its portfolio of accounts to a company called Resurgent

Capital Services. Resurgent Capital Services is a fully licensed third-party debt collector specializing

in the management of these types of consumer assets. Resurgent may contact you directly or may

ask one of their collection agency partners to help them reach out to you." The website also invites

the consumer to "Please direct all inquiries to Resurgent" and states that "Resurgent Capital Services

can assist you with any questions regarding your CACH-owned account and work with you to

resolve your outstanding balance."

       27.      Defendant Alltran Financial, LP is one of the "collection agency partners" referred

to.


       28.      Defendants Resurgent Capital Services, LP and CACH are under common

ownership and management. Both are part of the Sherman Financial Group. Resurgent Capital



                                                   -4-
Services, LP purchased CACH in 2017 or 2018, and has conducted its affairs in the manner

described above since then.

        29.     On information and belief, defendant Resurgent Capital Services, LP directed the

collection activity complained of herein even though it was taken on behalf of CACH.

                                    FACTUAL ALLEGATIONS

        30.     This action arises out of Defendants' attempts to collect an old debt incurred for

personal, family or household purposes.

        31.     On or about June 24, 2021, Defendant Alltran Financial, LP caused a letter vendor

to send Plaintiff the form letter attached as Exhibit A.

        32.     The letter was sent on behalf of CACH,LLC at the direction of Resurgent Capital

Services, LP.

        33.     Alltran Financial, LP was acting as agent of CACH,LLC and Resurgent Capital

Services, LP.

        34.     The letter bears markings that are characteristic of one generated by a letter

vendor.

        35.     After Plaintiff disputed the debt, Alltran Financial, LP sent Plaintiff the letter

attached as Exhibit B in the envelope attached as Exhibit C. This correspondence appears to have

been sent from Alltran's office.

        36.     In order to have the letter vendor send Plaintiff the letter in Exhibit A, Alltran

Financial, LP had to furnish the letter vendor with Plaintiff's name and address, the status of

Plaintiff as a debtor, details of Plaintiff's alleged debt, and other personal information.

        37.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letter to Plaintiff.

        38.     The FDCPA defines "communication" at 15 U.S.C. 5 1692a(3) as "the conveying



                                                   -5-
of information regarding a debt directly or indirectly to any person through any medium."

        39.     The sending of an electronic file containing information about Plaintiffs

purported debt to a letter vendor is therefore a communication.

        40.     Alltran Financial, LP's communication to the letter vendor was in connection with

the collection of a debt since it involved disclosure of the debt to a third-party with the objective

being communication with and motivation of the consumer to pay the alleged debt.

        41.     Plaintiff never consented to having Plaintiffs personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        47.      In limiting disclosure's to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

"Except as provided in section 1692b of this tide, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate,in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector."

        43.     The letter vendor used by Alltran Financial, LP as part of its debt collection effort

against Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

        44.     Due to Alltran Financial, LP's communication to this letter vendor, information

about Plaintiff is within the possession of an unauthorized third-party.

        45.     If a debt collector "conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --

then the debtor may well be harmed by the spread of this information." Brown v. Van RR Credit Corp.,

804 F.3d 740, 743 (6th Cir. 2015).

       As the world has gone digital, consumers' records, both financial and otherwise, are
       increasingly vulnerable to exposure. Transactions that were once fleeting, recorded only on


                                                  -6-
paper and filed in some cabinet, or perhaps reduced to microfiche, are now but mouse-clicks
away from duplication and dissemination.

Unregulated databases, escalating numbers of mergers, and the proliferation of information
brokers—private investigators who specialize in obtaining computerized records—all
threaten privacy. As was noted in Congress,"databases of personal identifiable information
are increasingly prime targets of hackers, identity thieves, rogue employees, and other
criminals, including organized and sophisticated criminal operations."

The internet raises particular privacy concerns, as information sent over the World Wide
Web may pass through dozens of different computer systems, each of which can snatch and
hold the information in its coffers. In addition, website owners can track consumers' online
behavior and gather information about their preferences, often without their knowledge.
Web bugs, or tiny graphics that are put into web pages and e-mails, can monitor who views
the information. Clickstrearn data can tell website owners which pages of the site were
viewed and for how long. "Cookies" dropped onto a computer may not identify the user by
name but do identify the particular computer, which allows an interested party to assemble a
great deal of information about that computer's user.

Financial information is especially sensitive, able to reveal not just a consumer's standard of
living and debt load, but also personal preferences and lifestyle details ranging from books
bought to prescriptions purchased. In Ca4fornia Bankers Ass'n a Shultz,,Justice Powell pointed
out that "Minancial transactions can reveal much about a person's activities, associations,
and beliefs." Justice Douglas elaborated further:

       A checking account. . . [m]ay well record a citizen's activities, opinion, and beliefs as
       fully as transcripts of his telephone conversations. . . In a sense a person is defined
       by the checks he writes. By examining them the agents get to know his doctors,
       lawyers, creditors, political allies, social connections, religious affiliation, educational
       interests, the papers and magazines he reads, and so on ad infinitum.

The same can be said of credit card charges, debit purchases, and online transactions: Forty
years later, the details of these revealing consumer activities are easily collected, compiled,
analyzed, and accessed, and thus have created a lucrative market for their trade. One
industry leader among data aggregation companies, Acxiom, advertises that it has data on 2.5
billion consumers. Acxiom claims that one of its products covering American consumers has
data on 250 million consumers, offering data not just on individual demographics, but also
household characteristics, financial information, life events, major purchases, and behavior,
all of which allows for targeted marketing. Experian reports that it manages data on more
than 300 million consumers and 126 million households, while Equifax claims a database of
over 115 million U.S. households distributed over 150 different segment groups, which can
be used to predict behavior. In 2017, Equifax suffered a data breach that involved the
personal data on nearly half the United States population being stolen, a breach that a
Congressional committee found to have been "entirely preventable." In 2014, the Federal
Trade Commission filed a complaint against another data broker that allegedly bought the
payday loan applications of consumers and then sold the information to marketers with no
legitimate need for it, leading some scammers among them to debit millions from the
consumers' accounts.


                                           -7-
National Consumer Law Center, Fair Credit Reporting (9th ed. 2017) 5 18.1,

        46.     Alltran Financial, LP unlawfully communicates with the unauthorized third-party

letter vendor solely for the purpose of streamlining its generation of profits without regard to the

propriety and privacy of the information which it discloses to such third-party.

        47.     In its reckless pursuit of a business advantage, Alltran Financial, LP disregarded

the known, negative effect that disclosing personal information to an unauthorized third-party has

on consumers.

                                         COUNT! — FDCPA

        48.     Plaintiff incorporates paragraphs 1-47.

        49.     Alltran Financial, LP violated 15 U.S.C. 51692c(b) when it disclosed information

about Plaintiff's purported debt to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt. Hunstein v. Preferred Collection &Mgint. Sem.,994 F.3d

1341 (11th Cir. 2021).

        50.     Alltran Financial, LP violated 15 U.S.C. 51692f by using unfair means in

connection with the collection of a debt — disclosing personal information about Plaintiff to third

parties not expressly authorized under the FDCPA.

       51.      At all relevant times Alltran Financial, LP was acting on behalf of CACH,LLC

and at the direction of Resurgent Capital Services, LP with respect to the matters complained of.

                                      CLASS ALLEGATIONS'

        52.     Plaintiff brings this action on behalf of a class.

        53.     The class consists of(a) all individuals in Illinois (b) with respect to whom



        'Plaintiff intends to file the attached Plaintiff's Motion for Class Certification as soon as
practically possible,(Exhibit D),supported by counsel's qualifications (Exhibit E), as required by
Ballard RN Center, Inc. v. Kohlls Pharmag and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060. Plaintiff
may request leave to supplement it later.


                                                   -8-
Alltran Financial, LP had a letter prepared and sent by a letter vendor (c) seeking to collect a debt

for CACH,LLC (d) which letter was sent at any time during a period beginning one year prior to the
                                                                    •
filing of this action and ending 30 days after the filing of this action.

           54.    Plaintiff may alter the class definition to conform to developments in the case and

discovery.

           55.    On information and belief, based on the size of Alltran Financial, LP's business

operations and the use of form letters, there are more than 40 members of the class, and the class is

so numerous that joinder of all members is not practicable.

           56.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Alltran Financial, LP's practice as described above

violates the FDCPA.

           57.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff's claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           58.    A class action is appropriate for the fair and efficient adjudication of this matter,

in that:

                  a.      Individual actions are not economically feasible.

                  b.      Members of the class are likely to be unaware of their rights;

                  c.      Congress intended class actions to be the principal enforcement mechanism

                          under the FDCPA.

           WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                          i.      Statutory damages;



                                                    -9-
                                                      Attorney's fees, litigation expenses and costs of suit;

                                              .       Such other and further relief as the Court deems proper.



                                                                       / DanielA. Edelman
                                                                      Daniel A. Edelman


 Daniel A. Edelman
 Tara L. Goodwin
 Carly M. Cengher
EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
20 South Clark Street, Suite 1500
 Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379(FAX)
Email address for service: courtecl@edcombs.com
 Any. No. 41106 (Cook)



T:\38028\Pleading\Complaint DAE 7-21-2121eading.WPD
EXHIBIT A
                                                                                                Alltran Financial, Le
                                                                          Original Creditor:
                                                                          Original Account Number
                                                                          Current Creditor: CACH.LLC
    PO BOX 4043                                                           Merchant:
    CONCORD CA 94524-4043                                                 Alltran 1D:
                                                                          Account
     111141M0111.11111011111101121111101111101313111                      lecli
    06/24/2021


     ADDRESS SERVICE REOUESTED

   tildpitalltititoilipphoW110141410111141011110                                    Please send correspondence to:
               Rati I. Marra SR                                                      Nihon Financial, LP
                                                                                     PO BOX 722929
                                                                                     HOUSTON TX 77272-2929
                                                                                  Ilik101011111h140,011111141P,IIIMP1110+11*


                              ..                                        Please detach at perforation and return with your payment.
                                    Your Account has been Referred to this Office for Collection
Please remit payment in full of any undisputed amount,payable to CACH.LLC,in the enclosed envelope.
Unless you notify this office within 30 days after receiving this notice that you dispute the validity of the debt or any portion thereof,
this office will assume this debt is valid. If you notify this office in writing within the thirty day period that the debt. or any portion
thereof, is disputed, this office will: obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such
judgment or verification. If you request this office in writing within 30 days from receiving this notice, this office will provide you the
name and address of the original creditor, if different from the current creditor.
 We trust that your intent is to address this long overdue debt. If you wish to make payment arrangements, please call MRS W WHITE
at 800-676-5139 so we may assist you in resolving this matter.
This communication is from a debt collector. We are required to inform you that this is an attempt to collect a debt, and any
information obtained will be used for this purpose.
Sincerely.
MRS W Vd1411T.
800-676-5139
Alltran Financial, I.P
P.O.Box 722929
HOUSTON TX 77272-2929
 Looking for a secure and more convenient way to pay your account? Make payments with your Debit Cant using your mobile
 phone or other electronic device at www.alltranfirrancialoay,com to take advantage of this simple and free service available 24 hours a
 day.




                                                                           original Creditor:
                                                                           Original Account Number
                                                                           Conon Creditor C'.ACH. LLC
                                                                           Merchrot:
                                                                           Alismit




*4011110191'
                                                         PRIVACY NOTICE
                                                                                             (collectively, the "Resurgent Cc,' onpanies"),
This Privacy Notice is being provided on behalf of each of the following related companies
                                                                                    information of customers and former customers,
It describes the general policy of the Resurgent Companies  regarding the  personal
                                                LVNV Funding, LLC                        Ashley Funding Services LW
        Resurgent Capital Services 1—P
                                LLC             PYOD   1.1-C                                  IZEO. LIZ
        Resurgent Acquisitions
                   Receivables ILC              Pinnacle Credit Services, 1.1.0          CACV    of Colorado, LLC
        Resurgent
                                                Sherman Originator LIC                   Anson  Street LIE
        Resurgent Minding 1.1.0
                                                Sherman  Originator III 1.1.0            Sherman   Acquisition  1.1,C,
        CACH.tIC

 Information We May Collect. The Resurgent          Companies may collect the following personal information:(1) information that we
                   account  file at the time  we  purchase   or begin to service your account, such as your name, address, social security
receive from your                                                                                                         your transactions
 number.and assets:(2) information that you may give us through discussion with you, or that we may obtain through
                                and payment history;(3) information that we receive from consumer reporting agencies, such as your
 with us, such as your income
                             history. and (4) information that we obtain from other third party information providers, such as public
creditworthiness and credit                                 data about you, such as bankruptcy and mortgage filings. All of the personal
records and databases that contain publicly available
information that we collect is referred to in this notice as "collated information".
                                                information. At the Resurgent Companies, we restrict access to collated information
Confidentiality and Security of Collated                                                                          in connection with your
about you to individuals who need to know such collected information in order to perform Certain services   and password protection), and
account, We maintain physical safeguards(like restricted access). electronic safeguards(like encryption
procedural safeguards(such as authentication procedures) to protect collected information about you.
                                                                                                        sham collected information about
Sharint Collected Information with Affiliates. From time to time, the Resurgent Companies may                 to the extent permitted under
            and former              with each other  in connection  with administering and collating accounts
customers              customers
the Fair Debt Collection Practices Act   or applicable   state law.
                                                                                                   collected information about customers
Shnrina Collected Information with Third Parties, The Resurgent Companies do not share                            accounts under the Fair
or forma customers with third parties, except as permitted in connection with administering and collecting
Debt Collections Practices Act and applicable state law.
EXHIBIT B
                                                                                    Alitran Finan-aral,1:1)
                                                                        Or ig.m.e. Ctrdanr
kr--                                                                    Ong.ft•T Acr,.trunt NtanS r
                                                                                     rdenr EACH, LLC
           Stevico                                                      Afitt.nt II
                                                                        Partial Account Ftrnhr
                                                                                           -—

lo.1 O. Mit


       . 11-•      .1.31
                                                                         r     dro  2'124
                                                                              •?On r 11272•




 Dt ar    kovit:tt%rra
                                                                                    itiererie I  ount    414,4 it
        iir*t,rrt RhUnc cans emotion, yr i indiratert that yall dispute Inc 1•.r..1, rand          t r!pe•-• of:
                               yottr dixilutt Plcd:e Complete tripattL4                                        rnit
                                                                               aotwisrAntal,i1t0
 docurnent4A.ra,   upporting, yoa chspute dndma Cht tarn and sopnorthi16


 ik.4W MI %%la find information sma hove on              rvgarding tins acrrant

                Curr.mt Credaor CACH
                Or,;.nal Creditor.
                Or       t Account
                 Account fiziance
                Name ...1 RCS nbible Party: Raui lb...rra SR
                Date of Birth
                Lart        cfrigs of your Soul Security Number
                Lau P.:yrnent any olt thrz....uottat
                Last P.:yr/Peat Arm:runt on this account.
                Ls_tc U.-- ..ccLuiit cdurgud off Fehr ualy 28.2007
                                                                                                                 kr .,LI
  ,IL ;.",t•tc th44. ,rts
 7.                                        1.SC al!Lc   ri Attempt to returri your lupportitilt dom..= Tii.,zo
   ,.




                                                    OfTfcgliOurs (all tunes
                                                                                  PM •     Rix;     AM t.. I I AM
                                                   tag PM•PrIday U AM
                                                    DISPUTE FORM
 N ame: Raul
             I
 Alltran ID lbarra SR

 I am disputing a
                    portion ofthe above referenced debt for the following reason(s):
    0 Balance Dispute$        ofthis balance is disputed.
      Please explain why below and attach supporting docutnenuation with your response.

    :1 1 Equipment/Goods/Services S          ofthis balance is disputed.
         Please explain why below and attach supporting documentation with your response.

    0 Fraud/Identity theft: You may attach a police report or visit www ftr eovfidtheft.to obtain a form that you
      can print and use for reporting identity theft-related problems.

    0 This account was already paid (Please attach proof ofpayment)

    0 Other

 Please describe what portion ofthe balance is in dispute and why you feel that portion of the balance is not owed.
 Please provide details with as much information as possible, including any dates and amounts that will aid us
 assisting in investigatingyour dispute.




Please attach copies(do notsend originals)ofsupporting documentation substantiating your dispute.

Once this information is received, we will review your dispute.To ensure that we have our records up to date,
please provide your address and the best number to reach you below.

Address!

Phone;

Email Address:

   0 I agree to receive future email correspondence from Alltran Financial. LP

Signature(Required):                                                Date'

 By signing above,I attest that the information lam providing is 'true and accurate.

This communication is from a debt collector.

Mail completed form to:

Alltran Financial, LP
P.O. Box 722929
Houston,TX 77272-2929
EXHIBIT C
'
                                                      V &

                                                            I noo. 51s
      t




i



j
                i'

                      C&&** I    "?0:> -•'   i

          »•'   *£m




                                V •




                                                 i-




N*.                                                                      i
EXHIBIT
Atty. No. 41106
              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                 COUNTY DEPARTMENT,CHANCERY DIVISION

RAUL IBARRA SR.,
on behalf of Plaintiff and a class,

                        Plaintiff,

        vs.


ALLTRAN FINANCIAL,LP;
CACH,LLC; and
RESURGENT CAPITAL SERVICES,LP,

                        Defendants.

                   PLAINTIFF'S MOTION FOR CLASS CERTIFICATION

        Plaintiff, Raul Ibarra Sr., respectfully requests that the Court order that this action, alleging

violation of the Fair Debt Collection Practices Act, 15 U.S.C. 51692 et seq.("FDCPA"), may

proceed on behalf of a class against Defendants Alltran Financial, LP, CACH,LLC,and Resurgent

Capital Services, LP.

        The class consists of(a) all individuals in Illinois (b) with respect to whom Alltran Financial,

LP had a letter prepared and sent by a letter vendor (c) seeking to collect a debt for CACH,LLC (d)

which letter was sent at any time during a period beginning one year prior to the filing of this action
     _
and ending 30 days after the filing of this action.

        Plaintiff is required to file a motion for class certification with the Complaint, Ballard RN

Center, Inc. -n. Koblis Pharmag and I-lomecare, Inc., 2015 IL 118644,48 N.E.3d 1060, and may request

leave to supplement it later.

        In support of this motion,Plaintiff states:

                                      NATURE OF THE CASE

        1.      Plaintiff Raul Ibarra Sr. is a natural person residing in Will County,Illinois.

        2.      Defendant Alltran Financial, LP,is a limited partnership entity organized under the law


                                                    -1-
of Texas. It has offices at (a) 5800 North Course Drive, Houston, Texas 77072,(b) 4001 E. 29th St., Suite

130, Bryan, Texas 77802, and (c) 6506 South Lewis,#260, Tulsa, Oklahoma 74136. It does business in

Illinois. It is engaged in the sole or principal business of a collection agency, collecting consumer

debts and using the mails and telephone system.for that purpose. It employs over 500 persons for

that purpose.

        3.      Defendant Alltran Financial, LP is a debt collector as defined by the FDCPA,15

U.S.C. §1692a(6), as a person who uses one or more instrumentalities ofinterstate commerce or the

mails in any business the principal purpose of which is the collection of any debts.

        4.      Defendant CACH,LLC is a limited liability company organized under Colorado law

that is engaged in the sole or principal business of a debt buyer. It acquires old consumer debts for

pennies on the dollar and liquidates them. In some cases, it files suit against debtors in its own

name. CACH,LLC has filed hundreds of collection lawsuits against consumers in Cook County

and other Illinois courts. In other cases, it has collection agencies such as Alltran Financial, LP dun

consumers.

        5.      Defendant CACH,LLC is a debt collector as defined by the FDCPA,15 U.S.C.

51692a(6), as a person who uses one or more instrumentalities of interstate commerce or the mails
in any business the principal purpose of which is the collection of any debts.

       6.       Defendant Resurgent Capital Services, LP is a limited partnership entity organized

under the law of Delaware that is engaged in the sole or principal business of a collection agency,

collecting consumer debts and using the mails and telephone system for that purpose.

       7.       Defendant Resurgent Capital Services, LP uses the mails and telephones and other

instrumentalities of interstate commerce to collect debts owed to other entities, including primarily

CACH,LVNV and other components of the Sherman Financial Group.

       8.       Defendant Resurgent Capital Services, LP is a debt collector as defined in the



                                                   -2-
FDCPA.

        9.      All collection activities complained of herein were conducted at the direction of

Resurgent Capital Services, LP, pursuant to the relationship described in the complaint.

        10.     Defendant CACH has a website (https://www.cach-llc.com/) on which it states:

"CACH outsources the management of its portfolio of accounts to a company called Resurgent

Capital Services. Resurgent Capital Services is a fully licensed third-party debt collector specializing

in the management of these types of consumer assets. Resurgent may contact you directly or may

ask one of their collection agency partners to help them reach out to you." The website also invites

the consumer to "Please direct all inquiries to Resurgent" and states that "Resurgent Capital Services

can assist You with any questions regarding your CACH-owned account and work with you to

resolve your outstanding balance." Defendant Alltran Financial, LP is one of the "collection agency

partners" referred to.

        11.     This action arises out of Defendants' attempts to collect an old debt incurred for

personal, family or household purposes.

        12.     On or about June 24, 2021, Defendant Alltran Financial, LP caused a letter vendor

to send Plaintiff the letter attached as Appendix A.

        13.     The letter was sent on behalf of CACH,LLC at the direction of Resurgent Capital

Services, LP.

        14.     Alltran Financial, LP was acting as agent of CACH,LLC and Resurgent Capital

Services, LP.

        15.     The letter bears markings that are characteristic of one generated by a letter

vendor.

        16.     After Plaintiff disputed the debt, Alltran Financial, LP sent Plaintiff the letter

attached to the Complaint as Appendix B in the envelope attached as Appendix C. This correspondence



                                                   -3-
appears to have been sent from Alltran's office, and is quite distinct in appearance from Appednix A.

        17.     In order to have the letter vendor send Plaintiff the letter in Appendix A,Alltran

Financial, LP had to furnish the letter vendor with Plaintiff's name and address, the status of

Plaintiff as a debtor, details of Plaintiffs alleged debt, and other personal information.

        18.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letter to Plaintiff.

        19.     The FDCPA defines "communication" at 15 U.S.C. 51692a(3) as "the conveying

ofinformation regarding a debt directly or indirectly to any person through any medium."

        20.     The sending of an electronic file containing information about Plaintiff's

purported debt to a letter vendor is therefore a communication.

        21.     Alltran Financial, LP's communication to the letter vendor was in connection with

the collection of a debt since it involved disclosure of the debt to a third-party with the objective

- being communication with and motivation of the consumer to pay the alleged debt.

        22.     Plaintiff never consented to having Plaintiffs personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        23.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. 51692c(b):

"Except as provided in section 1692b of this title, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate,in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector."

        24.     The letter vendor used by Alltran Financial, LP as part ofits debt collection effort

against Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).



                                                   -4-
        25.    Due to Alltran Financial, LP's communication to this letter vendor, information

about Plaintiff is within the possession of an unauthorized third-party.

     . 26.     If a debt collector "conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --

then the debtor may well be harmed by the spread of this information." Brown v. Van Rll Credit Corp.,

804 F.3d 740, 743 (6th Cir. 2015).

       As the world has gone digital, consumers' records, both financial and otherwise, are
       increasingly vulnerable to exposure. Transactions that were once fleeting, recorded only on
       paper and filed in some cabinet, or perhaps reduced to microfiche, are now but mouse-clicks
       away from duplication and dissemination.

       Unregulated databases, escalating numbers of mergers, and the proliferation of information
       brokers—private investigators who specialize in obtaining computerized records—all
       threaten privacy. As was noted in Congress,"databases of personal identifiable information
       are increasingly prime targets of hackers, identity thieves, rogue employees, and other .. .
       criminals, including organized and sophisticated criminal operations."

       The internet raises particular privacy concerns, as information sent over the World Wide
       Web may pass through dozens of different computer systems, each of which can snatch and
       hold the information in its coffers. In addition, website owners can track consumers' online
       behavior and gather information about their preferences, often without their knowledge.
       Web bugs, or tiny graphics that are put into web pages and e-mails, can monitor who views
       the information. Clickstream data can tell website owners which pages of the site were     •
       viewed and for how long. "Cookies" dropped onto a computer may not identify the user by
       name but do identify the particular computer, which allows an interested party to assemble a
       great deal of information about that computer's user.

       Financiacinformation is especially sensitive, able to reveal not just a consumer's standard of
       living and debt load, but also personal preferences and lifestyle details ranging from books
       bought to prescriptions purchased. In COfornia Bankers Ass'n v. Shuitc;Justice Powell pointed
       out that "fflinancial transactions can reveal much about a person's activities, associations,
       and beliefs." Justice Douglas elaborated further:

               A checking account. . . [m]ay well record a citizen's activities, opinion, and beliefs as
               fully as transcripts of his telephone conversations. . . In a sense a person is defined
               by the checks he writes. By examining them the agents get to know his doctors,
               lawyers, creditors, political allies, social connections, religious affiliation, educational
               interests, the papers and magazines he reads, and so on ad infinitum.

       The same can be said of credit card charges, debit purchases, and online transactions. Forty
       years later, the details of these revealing consumer activities are easily collected, compiled,
       analyzed, and accessed, and thus have created a lucrative market for their trade. One


                                                   -5-
        industry leader among data aggregation companies, Acxiom, advertises that it has data on 2.5
        billion consumers. Acxiom claims that one of its products covering American consumers has
        data on 250 million consumers, offering data not just on individual demographics, but also
        household characteristics, financial information, life events, major purchases, and behavior,
        all of which allows for targeted marketing. Experian reports that it manages data on more
        than 300 million consumers and 126 million households, while Equifax claims a database of
        over 115 million U.S. households distributed over 150 different segment groups, which can
        be used to predict behavior. In 2017, Equifax suffered a data breach that involved the
        personal data on nearly half the United States population being stolen, a breach that a
        Congressional committee found to have been "entirely preventable." In 2014, the Federal
        Trade Commission filed a complaint against another data broker that allegedly bought the
        payday loan applications of consumers and then sold the information to marketers with no
        legitimate need for it, leading some scamrners among them to debit millions from the
        consumers' accounts.

National Consumer Law Center, Fair Credit Reporting (9th ed. 2017) 5 18.1,

        27.     Alltran Financial, LP unlawfully communicates with the unauthorized third-party

letter vendor solely for the purpose of streamlining its generation of profits without regard to the

propriety and privacy of the information which it discloses to such third-party.

        28.     In its reckless pursuit of a business advantage, Alltran Financial, LP disregarded

the known, negative effect that disclosing personal information to an unauthorized third-party has

on consumers.

       29.      Plaintiff alleges that Alltran Financial, LP violated 15 U.S.C. 51692c(b) when it

disclosed information about Plaintiff's purported debt to the employees of an unauthorized

third-party letter vendor in connection with the collection of the debt. Hunstein v. Pry-erred Collection

  Mgmt Servs., 994 F.3d 1341 (11th Cir. 2021).

       30.      Plaintiff further alleges that Alltran Financial, LP violated 15 U.S.C. 51692f by using

unfair means in connection with the collection of a debt — disclosing personal information about

Plaintiff to third parties not expressly authorized under the FDCPA.

       31.      At all relevant times Alltran Financial, LP was acting on behalf of CACH,LLC

and at the direction of Resurgent Capital Services, LP with respect to the matters complained of.




                                                   -6-
                     THE FAIR DEBT COLLECTION PRACTICES ACT

        32.     The purpose of the FDCPA is "to eliminate abusive debt collection practices by

debt collectors." 15 U.S.C. 51692(e). This law "is designed to protect consumers from

unscrupulous collectors, regardless of the validity of the debt." Mace v. Van Rn Credit Co7p., 109 F.3d

338, 341 (7th Cir. 1997). The FDCPA broadly prohibits unfair or unconscionable collection

methods; conduct which harasses, oppresses or abuses any debtor; and any false, deceptive or

misleading statements in connection with the collection of a debt. It also requires debt collectors to

give debtors certain information about alleged debts, and about their rights as consumers. 15 U.S.C.

551692d, 1692e, 1692f and 1692g.
        33.     In enacting the FDCPA,Congress recognized the "universal agreement among

scholars,law enforcement officials, and even debt collectors that the number of persons who

willfully refuse to pay just debts is minuscule. . . . [The] vast majority of consumers who obtain

credit fully intend to repay their debts. When default occurs, it is nearly always due to an unforeseen
                                                                       4
event such as unemployment, overextension, serious illness, or marital difficulties or divorce." 95

S.Rep. 382, at 3 (1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1697.

        34.     As noted in Rat/fire:cp. Apex Financial Mgmt LLC,567 F.Supp.2d 1035,.1042 (N.D.Ill.

2008),"the FDCPA's legislative intent emphasizes the need to construe the statute broadly, so that

we may protect consumers against debt collectors' harassing conduct. This intent cannot be

underestimated." See Sonmore v. CheckRite Recovery Servs., Inc., 187.F.Supp.2d 1128, 1132(D.Minn.

2001)(the FDCPA "is a remedial strict liability statute which was intended to be applied in a liberal

manner"); Owens v. Hellmuth &Johnson PLLC,550 F.Supp.2d 1060, 1063 (D.Minn. 2008)(same); and

Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cur. 2008)(the FDCPA should be "[construed] . . .

broadly, so as to effect its purpose").

        35.     "Congress intended the Act to be enforced primarily by consumers. . . ." Fed. Trade



                                                  -7-
 Comm'n v. Shaffner, 626 F.2d 32, 35 (7th Cir. 1980). The FDCPA encourages consumers to act as

"private attorneys general" to enforce the public policies expressed therein. Crabil/ v. Trans Union,

LLC,259 F.3d 662,666 (7th Cir. 2001); Bakery. G. C. Servs. Corp., 677 F.2d 775, 780 (9th Cir. 1982).

         36.      Courts hold that whether a debt collector's conduct violates the FDCPA should be

 judged from the standpoint of an "unsophisticated consumer," Turner v. J.V.D.B. &Assoc., Inc., 330

F.3d 991, 995 (7th Cir. 2003), or "least sophisticated consumer," Clomon v. Jackson, 988 F.2d 1314,

 1318-19 (2nd Cir. 1993);Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1173 (11th Cir. 1985). The standard

is an objective one — whether any particular consumer was misled is not an element of a cause of

 action. Bartlett v Heibl, 128 F.3d 497, 499 (7th Cir. 1997). "The question is not whether the plaintiff

 was deceived or misled, but rather whether an unsophisticated consumer would have been misled."

Beattie v. D.M. Collections, Inc., 754 F. Supp. 383, 392(D. Del. 1991).

         37.      Because it is part of the Consumer Credit Protection Act, 15 U.S.C. g1601 et

seq., the FDCPA should be liberally construed in favor of the consumer to effectuate its purposes.

 Cirkot v. Diyersffied Fin. Services, Inc„ 839 F.Supp. 941   D. Conn. 1993).
         38.      Statutory damages are recoverable for violations, whether or not the consumer

 proves actual damages. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997); Baker v. G. C. Servs.

677 F.2d 775, 780-81 (9th Cir. 1982); Woo/folk v. Van RA Credit Corp., 783 F. Supp. 724,727 and n. 3

(D. Conn. 1990); Cacace v. Lucas, 775 F. Supp. 502(D. Conn. 1990); Riveria v. MAB Collections, Inc.,

682 F. Supp. 174, 177 (W.D.N.Y. 1988); Kuhn v. Account Control Technol., 865 F. Supp. J443, 1450

(D.Nev. 1994); In re Scrimpsher, 17 B.R. 999, 1016-7 (Bankr.N.D.N.Y. 1982).

                          REQUIREMENTS FOR CLASS CERTIFICATION

         39.      Section 2-801 of the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, states:

         Prerequisites for .the maintenance of a class action.

         An action may be maintained as a class action in any court of this State and a party may sue
         or be sued as a representative party of the class only if the court finds:


                                                       -8-
        (1)      The class is so numerous that joinder of all members is impracticable.

        (2)    'There are questions of fact or law common to the class, which common questions
                predominate over any questions affecting only individual members.

        (3)      The representative parties will fairly and adequately protect the interest
                 of the class.

        (4)      The class action is an appropriate method for the fair and efficient adjudication of the
                 controversy.

Although the statute was modeled after Rule 23 of the Federal Rule of Civil Procedure, some

differences exist between the two. Eshashi v. Hanley Dawson Cadillac Co., 214 Ill. App. 3d 995,999, 574

N.E.2d 760, 762 (1st Dist. 1991).

        40.      The class action determination is to be made as soon as practicable after the

commencement of an action brought as a class action and before any consideration of the merits.

735 ILCS 5/2-802. The circuit court has discretion as to whether an action may proceed as a class

action. Haywood v. Superior Bank, 244 Ill. App. 3d 326, 328,614 N.E.2d 461,463 (1st Dist. 1993)

(overturning the lower court's denial of class certification in a landlord-tenant case).

        41.      Class actions are essential to enforce laws protecting consumers. As the court stated

in Eshashi v. Hanley Dawson Cadillac Co., 214 Ill.App.3d 995, 574 N.E.2d 760 (1st Dist. 1991):

        In a large and impersonal society, class actions are often the last barricade of consumer
        protection. . . . To consumerists, the consumer class action is an inviting procedural device to
        cope with frauds causing small damages to large groups. The slight loss to the individual,
        when aggregated in the coffers of the wrongdoer, results in gains which are both handsome
        and tempting. The alternatives to the class action -- private suits or governmental actions -
        - have been so often found wanting in controlling consumer frauds that not even the ardent
        critics of class actions seriously contend that they are truly effective. The consumer class
        action, when brought by those who have no other avenue of legal redress, provides
        restitution to the injured, and deterrence of the wrongdoer.(574 N.E.2d at 764,766)

        42.     As demonstrated below, each of the requirements for class certification is met.

        43.      Congress expressly recognized the propriety of a class action under the FDCPA by

providing special damage provisions and criteria in 15 U.S.C. §51692k(a) and (b) for FDCPA class



                                                    -9-
 action cases. As a result, numerous FDCPA class actions have been certified. Phillips v. Asset

Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); McMahon v. LVNVFunding,LLC,807 F.3d 872 (7th

 Cir. 2015); Vines v. Sands, 188 F.R.D. 302(N.D. Ill. 1999); Nielsen v. Dickerson, 98cv5909, 1999 WL

350649, 1999 U.S. Dist. LEXIS 8334(N.D. Ill. May 20, 1999); Sledge v. Sands, 182 F.R.D. 255(N.D.

 Ill. 1998); Shaver v. Trauner, 97cv1309, 1998 WL 35333712, 1998 U.S. Dist. LEXIS 19647 (C.D. Ill.

 May 29, 1998) report and recommendation adopted, 1998 WL 35333713, 1998 U.S. Dist. LEXIS 19648

(C.D. Ill. July 31, 1998); Carroll v. United Compucred Collections, Inc., 1:99cv0152, 2002 WL 31936511,

2002 U.S. Dist. LEXIS 25032(M.D. Tenn. Nov. 15, 2002), report and_recommendation adopted in part,

2003 WL 1903266, 2003 U.S. Dist. LEXIS 5996 (M.D. Tenn. Mar. 31, 2003) affd, 399 F.3d 620 (6th

 Cir. 2005); Wahl v. Midland Credit Mgmt., Inc., 243 F.R.D. 291 (N.D. Ill. 2007); Keele v. Wexler,

95cv3483, 1996 vn,124452, 1996 U.S. Dist. LEXIS 3253(N.D. Ill. Mar. 19, 1996), affd, 149 F.3d

589 (7th Cir. 1998); Miller,). Wexler &          97cv6593, 1998 WL 60798, 1998 U.S. Dist. LEXIS

 1382(N.D. Ill. Feb. 6, 1998); Wilborn v. Dun &Bradstreet, 180 F.R.D. 347 (N.D. Ill. 1998); Arango v.

 GC Servs., LP,97cv7912, 1998 WL 325257, 1998 U.S. Dist. LEXIS 9124(N.D. Ill. June 11,1998)

(misleading collection letters); Avila v. Van Ru Credit Coll, 94cv3234, 1995 WL 41425, 1995 U.S.

Dist. LEXIS 461 (N.D. 111. Jan. 31, 1995), affd sub nom. Avila v. Rubin, 84 F.3d 222 (7t} Cir. 1996);

 Ramirec: v. Palisades Collection LL(',250 F.R.D. 366 (N.D.Ill. 2008); Cotton v. Asset Acceptance, 07cv5005,

2008 WL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D.Ill. June 26, 2008)(class certified); Carr v.

 Trans Union Coll, 94cv0022, 1995 WL 20865, 1995 U.S. Dist. LEXIS 567(ED.Pa. Jan. 12, 1995)

(FDCPA class certified regarding defendant Trans Union's transmission of misleading collection

 notices to consumers); Colbert v. Trans Union Corp. 93cv6106, 1995 WL 20821, 1995 U.S. Dist. LEXIS

578(E.D. Pa. Jan. 12,1995)(same); Gammon v. GC Services, LP., 162 F.R.D. 313(N.D. Ill. 1995)

(similar); Zanni v. Lippold, 119 F.R.D. 32,35 (C.D. Ill. 1988); West v. Costen, 558 F. Supp. 564, 572-573

(W.D. Va. 1983)(FDCPA class certified regarding alleged failure to provide required "validation"



                                                    -10-
 notices and addition of unauthorized fees); Chegnet Sys., Inc. v. Montgomeg, 322 Ark. 742, 911 S.W.2d

956 (1995)(class certified in FDCPA action challenging bad check charges); Brewer v. Friedman, 152

F.R.D. 142(N.D. Ill. 1993)(FDCPA class certified regarding transmission of misleading collection •

demands to consumers), earlier opinion, 833 F. Supp. 697 (N.D. Ill. 1993); Duran v. Credit Bureau of

 Yuma, Inc, 93 F.R.D. 607(D. Ariz. 1982)(class certified in action complaining of unauthorized

charges).

Numerosity

        44.     Section 2-801(1) parallels the language of Federal Rule of Civil Procedure 23(a)(1);

therefore, federal case law is instructive on the numerosity requirements under the Illinois Rules.

 Wood River Area Den'. Corp. V. Germania Fed. Sam &Loan Ass'n, 198 Ill. App. 3d 445, 450, 555 N.E.2d

1150, 1153(5th Dist. 1990). The numerosity requirement is satisfied if it is reasonable to conclude

that the number of members of the proposed class is greater than the minimum number required for

class certification, which is about 10-40. Ku/ins v. Ma/co, 121 Ill. App. 3d 520, 530,459 N.E.2d 1038

(1st Dist. 1984)(19 and 47 members sufficient); Swanson v. American Consumer Industries, 415 F.2d 1326,

1333 (7th Cir. 1969)(40 class members sufficient); Riordan v. Smith Barney, 113 F.R.D. 60,62(N.D. Ill.

1986)(10-29 members sufficient).

        45.     Illinois case law further indicates that "Mlle number of class members is relevant, not

determinative." Wood River Area Den'. Corp., 198 Ill. App. 3d at 450, 555 N.E. 2d at 1153. Where the

class size is smaller, other factors may come into play to demonstrate that joinder is impractical,

including:(1) geographical spread of class members,(2) ease of identifying and locating class

members,(3) the knowledge and sophistication of class members and their need for protection,

(4) the size of class members' claims, and (5) the nature of the case. Id at 450-51, 555 N.E. 2d at

1153-54.

        46.      It is not necessary that the precise number of class members be known: "A class
 action may proceed upon estimates as to the size of the proposed class." In re Alcoholic Beverages Lit.,

95 F.R.D. 321 (E.D.N.Y. 1982); Lewis V. Gross,.663 F.Supp. 1164, 1169 (E.D.N.Y. 1986). The Court

 may "make common sense assumptions in order to find support for numerosity." Evans v. United

States Pipe &Foundry, 696 F.2d 925, 930 (11th Cir. 1983). "The court may assume sufficient

 numerousness where reasonable to do so in absence of a contrary showing by defendant, since

 discovery is not essential to most cases in order to reach a class determination. . . . Where the exact

size of the class is unknown, but it is general knowledge or common sense that it is large, the court

 will take judicial notice of this fact and will assume joinder is impracticable." 2 Newberg on Class

Actions (3d ed. 1995), 7.22.

        47.      In the present case, Plaintiff alleges, based on the volume of Defendants' collection

activity and the use of form letters, that there are more than 40 class members, making them so

 numerous that joinder is impracticable.

        48.      While discovery will be needed to determine the precise class size, it is reasonable to

infer that numerosity is satisfied. Wood River Area Dev. Corp., 198 Ill. App. 3d at 450, 555 N.E.2d at

1153 (concurring with a leading scholar's assertion that a class size of 40 clearly satisfies numerosity

and that a class size of 25 likely satisfies numerosity); Swiggett v. Watson, 441 F.Supp. 254, 256   D. Del.
1977)(an action challenging transfers of title pursuant to Delaware motor vehicle repairer's lien, the

fact the Department of Motor Vehicles issued printed forms for such transfer was in ofitself

sufficient to show that the numerosity requirement was satisfied); Westcott v. Califano, 460 F. Supp.

737,744(D. Mass. 1978)(in action challenging certain welfare policies, existence of policies and 148

families who were denied benefits to which policies applied sufficient to show numerosity, even

.though it was impossible to identify which of 148 families were denied benefits because of policies

complained of); Carr v. Trans Union Corp., supra (Fair Debt Collection Practices Act class certified

regarding defendant Trans Union's transmission of misleading collection notices to consumers in



                                                   -12-
which court inferred numerosity from the use of form letters); Colbert v. Trans Union Coip., supra

(same).

Common Questions and Predominance

          49.   A common question may be shown when the claims of the individual members of the

class are based on the common application of a statute or they were aggrieved by the same or similar

misconduct. McCarthy v. La Salle Nat' Bank &Trust Co., 230 Ill. App. 3d 628, 634, 595 N.E.2d 149,

153 (1st Dist.1992).

          50.   In the present case, the predominant common questions are whether Defendant

sends personal information to letter vendors and whether such practice violates the FDCPA.

          51.   Where a case involves "standardized conduct of the defendants toward members of

the proposed.class, a common nucleus of operative facts is typically presented, and the commonality

requirement. . . is usually met." Franklin v.     ofChicago, 102 F.R.D. 944, 949 (N.D. Ill. 1984).

          52.   The only individual issue is the identification of the class members, a matter easily

ascertainable from the files of Defendant.

          53.    Questions readily answerable from a party's files do not present an obstacle to class

certification. Heastie v. Cni0. Bank, 125 F.R.D. 669(N.D.M. 1989)(court found that common issues

predominated where individual questions of injury and damages could be determined by "merely

comparing the contract between the consumer and the contractor with the contract between the

consumer and Community Bank").

Adequacy of Representation

        54.     The class action statute requires that the class representative provide fair and adequate

protection for the interests of the class. That protection involves two factors: (a) the attorney for the

class must be qualified, experienced, and generally able to conduct the proposed litigation; and (b) the

representative must not have interests antagonistic to those of the class. Rosario v. Livaditis, 963 F.2d



                                                   -13-
 1013, 1018 (7th Cir. 1992).

         55.     Plaintiff understands the obligations of a class representative, and has retained

 experienced counsel, as is indicated by Appendix D,which sets forth counsel's qualifications.

         56.     There are no conflicts between Plaintiff and the class members.

 Appropriateness of Class Action

         57.     Efficiency is the primary focus in determining whether the class action is an

 appropriate method for resolving the controversy presented. Eovaldi v. First Nat'l Bank, 57 F.R.D. 545

(N.D.Ill. 1972). It is proper for a court,in deciding this issue, to consider the ". . . inability of the

 poor or uninformed to enforce their rights, and the improbability that large numbers of class

 members would possess the initiative to litigate individually." Haynes v. Logan Furniture Mart, Inc., 503

F.2d 1161, 1165 (7th Cir, 1974).

         58.     In this case there is no better method available for the adjudication of the claims

which might be brought by each individual consumer. The vast majority of consumers are

undoubtedly unaware that their rights are being violated. In addition, the modest size of the claims

makes it unlikely that consumers would be able to pay to retain counsel to protect their rights on an

individual basis.

         59.     The special efficacy of the consumer class action has been noted by the courts and is

applicable to this case:

         A class action permits a large group of claimants to have their claims adjudicated in a single
         lawsuit. This is particularly important where, as here, a.large number of small and medium
         sized claimants may be involved. In light of the awesome costs of discovery and trial, many
         of them would not be able to secure relief if class certification were denied . . .

In re Folding Carton Antitrust Lit., 75 F.R.D. 727, 732 (N.D.Ill. 1977)(citations omitted). Another

court noted:

         Given the relatively small amount recoverable by each potential litigant, it is unlikely that,
         absent the class action mechanism, any one individual would pursue his claim, or even be able
         to retain an attorney willing to bring the action. As Professors Wright, Miller and Kane have


                                                    -14-
              discussed, in analyzing consumer protection class actions such as the instant one,'typically
              the individual claims are for small amounts, which means that the injured parties would not
              be able to bear the significant litigation expenses involved in suing a large corporation on an
              individual basis. These financial barriers may be overcome by permitting the suit to be
              brought by one or more consumers on behalf of others who are similarly situated.' 7B
              Wright et al., §1778, at 59; see e.g., Phillips Petroleum Co. v. Sbutts, 472 U.S. 797,809 (1985)
             ('Class actions...may permit the plaintiff to pool claims which would be uneconomical to
              litigate individually!) The public interest in seeing that the rights of consumers are vindicated
              favors the disposition of the instant claims in a class action form.

Lake v. First Nationwide Bank, 156 F.R.D. 615 at 628,629 (E.D.Pa 1994).

                                                                           CONCLUSION

              60.            The Court should certify this action as a class action.



                                                                             Respectfully submitted,


                                                                             Is! DanielA. Edelman
                                                                             Daniel A. Edelman


 Daniel A. Edelman
 Heather A. Kolbus
 Carly Cengher
 EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
 20 South Clark Street, Suite 1500
 Chicago,IL 60603-1824
(312) 739-4200
(312) 419-0379(FAX)
 Email address for service: courtecl@edcombs.com
 Atty. No. 41106 (Cook)


T:\38028\Pleading\Plaintiffs Motion for class certification_Pleading.WPD




                                                                               -15-
APPENDIX A
                                                                                                                              Alltran Financial, LPj
                                                                                                   Original Creditor:
                                                                                                   Original Account Number
                                                                                                   Current Creditor: CACH,Ll..0
            PO BOX 4043                                                                            Merchant:
            CONCORD CA 94524-4043                                                                  Allman ID:
                                                                                                   Account Brittrillin.
             131111111111m11101:11111111131[1111)11111111111
            06J24/2021


             ADDRESS SERVICE REQUESTED

           41011,111114,101g1h14111101141910.01111011110                                                      Please send correspondence to:
                     Raul I. Moira SR                                                                          Allman Financial, LP
                                                                                                               PO BOX 722929
                                                                                                               rintiSTON TX 77272-2929
                                                                                                           1111111141111illi6i111P1111111111"1111,11.111.111.l.11illf


                          ,
                                                                        Please detach at porforation and return with your payment.
                                          Your Account has been Referred to thLs Office for CollectiOn
      Please remit payment in full of any undisputed amount,payable to CACH.LLC,in the enclosed envelops:.
      Unless you notify this office within 30 days after receiving this notice that you dispute the validity of the debt or any portion thereof,
      this office will assume this debt is valid. If you notify this office In writing within the thirty day period that the debt.,or any portion
      thereof, is disputed, this office will: obtain verification of the debt or obtain it copy of a judgment and mail you a-copy.of such
      judgment or verification. If you request this office in writing within 30 days from receiving this notice, this office will provide you the
      name and address of the original creditor, if different from the current creditor.
      Wc trust that your intent is to address this long overdue debt If you wish to make payment turangementS, please call MRS W WHITE
      at 800-676-5139 so we may assist you in resolving this matter.
      This communication is front a debt collector. Wc,   , are required to iorano you that this i$ an attempt to collect a debt, and any
      information obtained will be used for this purpose.
      Sincerely.
      MRS W
      800-676-5139
      Annan Financial,LP
      P.O. Box 722929
      HOUSTON TX 77272-2929
       Looking for a secure and more convenient way to pay your account? Make paymentF, with your Debit Cant using your mobile
       plume or mhos electronic device at www,411Tra 'finafteia103y,e00110'Luke tvivantag0 of this simple,lantl free servier, available 24 hewn a
       any.




                                                                                                       Original Creditor
                                                                                                       Original Account Noniher
                                                                                                       t.".urrsim Creditor: (%('H,1.1.0
                                                                                                       Mcrehint:
                                                                                                       Aileron ID:


                                                       Offtoe Houra     braes Central)
                               lvtunday-Thursday:8 AM to9PM bfkitisiy;, Abtkr4 PM•Sowisiay.7ikitto 11 MO

                                               1:;.111.4 •                                         "


                                                             Ii i   ITT   :1111.(1.11.1.1.411710
                                                                                                                                                             ‘,1„


vr;r1.1121,31/MR
                                                                                                                                             ral
                                                         PRIVACY NOTICE
                                                                                                        the "Resurgent Companies"),
This Privacy Notice is being provided on behalf of each of the following related companies(collecdvely, and former customers.
It describes the general policy of the Resurgent Companies regarding the personal information of customers
       Resurgent.Capital Services 1-P           I.VNV Funding. U..0                    Ashley Funding Services 1,L.0
        Resurgent  Acquisitions 1.1.0           PYOD   1.L.0                           SFG  REO. LLC
        Resurgent Receivables 1.1...0           Pinnacle Credit Services, 1.1-C        CACV of Colorado. 1.1,C
       Resurgent Funding 1.1.,C                 Sherman Originator Lir                 Anson Street 1.1C
                                                Sherman  Originator HI 1.I.0           Sherman  Acquisition 1.-I-C.
       CACH,

Information We May Collect, The Resurgent Companies may collect the following personal information:(I) information that we
                                                                                                                  address, social security
receive from your account tile at the time we purchase or begin to service your account, such as your name,
 number,and assets; -(2) information that you May Pic us through discussion with you. or that we may obtain through your transactions
 with us, such as your income and payment       history:
                                                       (  tit) information that we receive from consumer reporting agencies, such as your
                                       and (4) information that we obtain from other third pony information providers, such as public
creditworthiness and credit history,
records and databases that contain publicly available data about you. such as bankruptcy and mortgage filings. All of the personal
i nformation that we collect is referred to in this notice as "collected information".
Confidentiality And Security of Collected Information. At the Resurgent Companies, we restrict access to collected information
                                                                                                                                     your
about you to individuals who need to know such collected information in order to perform certain services in connection with
                                                                                                                          protection), and
account, We maintain physical safeguards (like resuicted access). electronic safeguards(like encryption and password
procedural safeguards(such as authentication procedures) to protect collected information about you.
Shnrino Collected Information with Affiliates. From time to time, the Resurgent Companies may share collected information about
customers and former customers with each other in connection with administering and collecting accounts to the extent permitted under
the Fair Debt Collection Practices Act or applicable state law.
Sharint Collected information with l'hird Parties. The Resurgent Companies do not share collected information about customers
or former customers with third parties, except as permitted in connection with administering and collecting accounts under the Fair
Debt Collections Practices Act and applicable state law.




                                                                                                 ''"""'
APPENDIX B
                                                                                  Akron EinatiaTal, LP
                                                                   Ong na      allot
                  •If                                              OrIVC,1' Account Mania,
                    C.4,1                                          Cerrote r'Maur rActu LIh
1114,Pss SOftiir
                 ftigysitrd                                                                                   ,rorr
                                                                   F jt    A          u .     Dir

                                                                           —



                                                                              nd nn re.pav"ocle.-

                                                                               iqz4
                                                                   t4L        TX 77212 Z'




       rt„,tai .
               ..t1,71T3 Sit
                                                                           rerrpnc,      fIN nt                 rt.
 Ounng roavnt pnonc woven-IAN:M. you indicatIO that you tilinnne tht Jbo                      rr,p4:.•... a' 7.
                            yaur arspntr pit r rnrapIpte   aftat,.ricc. 1   1.111d p r ..t,
 awrstligntin%4 rrco1c41,n3                                                            t^       '''lro-Vs 0-
             . spartingynJr dfspatr and mail MC Innii 4i1Jsatitfm rl,n. Ow!
 .ti)OF

 13...aw 1'00 asill find information wa have Cr' file regardwt thlt aCctwo-

           C.urrent C.reditor CACH. LL(.
           Or,      Crrditor.
           Orig,n.Z. Account
            Account Balance
           Name of Res nsiblt Partsr Rau. I !barn: Stt
           aatr nf Birth
           i—r et" d4lits o your Soc J Security Number:
           L.-am yrnent Date on this acaount
                PaTiqinent Allow it on this mount.
                     ..icc-,dunt charged off. Prbrualy 28.2007

                ex-       25t. it,on p iis znAke ev,rry 4:tempt to,rtuto   your   upporrina cic-cultu-rrAtr-in        ir 30




                                                      t154111(AU times Cent rA!)
                                                                                                    ,tio to     Am
                                                         Friday:8AM to 4 PM • S.Atia day
                                                           DISPUTE FORM
       N ame: Raul I
       Alltran ID lbarra SR

       I am disputing a
                          portion of the above referenced debt for the following reason(s):

         •13alance DisputeS       adds balance is disputed.
          Please explain why below and attach supporting documentation with your response.

          O Equipment/Goods/Services$           of this balance is disputed.
            Please explain why below and attoch supporting documentation with your response,

          O fraud/identity theft: You may attach a police report or visit www.ftceov/idtheft to obtain a form that you
            can print and use for reporting identity theit-related problems

          O This account was already paid (Please attach proofofpayment)

          O Other

       Please describe what portion ofthe balance is in dispute and why you feel that portion ofthe balance is not owed.
       Please provide details with as much information as possible, including any dates and amounts that will aid us
       assisting in investigating your dispute.




      Please attach copies(do notsend originals) ofsupporting documentation substantiating your dispute.

      Once this information is received, we will review your dispute.To ensure that we have our records up to date,
      please provide your address and the best number to reach you below.

      Address:

      Phone:

      Entail Address:

          O I agree to receive future email correspondence from Alltran Financial, LP

      Signature (Required):                                               Date'

       By signing above,I attest that the information lam providing is true and accurate.

      This communication is from a debt collector,

      Mail completed form to:

      Alltran Financial, LP
      P.O. Sox 722929
      Houston,TX 77272-2929




ge,
APPENDIX C
006444   Ii
APPENDIX
Atty. No. 41106
              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                 COUNTY DEPARTMENT,CHANCERY DIVISION

RAUL IBARRA SR.,
on behalf of Plaintiff and a class,

                        Plaintiff,

        VS.


ALLTRAN FINANCIAL,LP;
CACH,LLC; and
RESURGENT CAPITAL SERVICES,LP,

                        Defendants.


                         DECLARATION OF DANIEL A. EDELMAN


        Daniel A. Edelman declares under penalty of perjury, as provided for by 735 ILCS 5/1-109,
that the following statements are true:

         1.     Edelman, Combs,Latturner & Goodwin,LLC, has 6 principals, Daniel A.
Edelman, Cathleen M. Combs,Tara L. Goodwin,Julie Clark, Heather Kolbus, and Cassandra P.
Miller, and four associates. Member James.0. Latturner retired in 2020.

         2.        Daniel A. Edelman is a 1976 graduate of the University of Chicago Law
School. From 1976 to 1981 he was an associate at the Chicago office of Kirkland & Ellis with heavy
involvement in the defense of consumer class action litigation (such as the General Motors Engine
Interchange cases). In 1981 he became an associate at Reuben & Proctor, a medium-sized firm
formed by some former Kirkland & Ellis lawyers, and was made a partner there in 1982. From the
end of 1985 he has been in private practice in downtown Chicago. Virtually all of his practice
involves litigation on behalf of consumers, through both class and individual actions. He is the
author of the chapters on the "Fair Debt Collection Practices Act," "Truth in Lending Act," and
"Telephone Consumer Protection Act" in Illinois Causes ofAction (Ill. Inst. For Cont. Legal Educ.
2020 and earlier editions), author of the chapter on the Telephone Consumer Protection Act in
Federal Deception Law (National Consumer Law Center 2013 Supp.), author of Collection Litigation:
Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2008, 2011, 2014, 2019), and Collection Litigation:
Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2014); author of Chapter 5,"Predatory Lending
and Potential Class Actions," in Real Estate Litigation (Ill. Inst. For Cont. Legal Educ. 2020 and
earlier editions), co-author of Rosmarin & Edelman, Consumer Class Action Manual(2d-4th editions,
National Consumer Law Center 1990, 1995 and 1999); author of Representing Consumers in Litigation
with Debt Buyers(Chicago Bar Ass'n 2008); Predatog Mortgage Lending (Ill. Inst. for Cont. Legal. Educ.
2008, 2011), author of Chapter 6,"Predatory Lending and Potential Class Actions," in Real Estate
Litigation (Ill. Inst. For Cont. Legal Educ. 2004, 2008, 2014), Illinois Consumer Law,in Consumer
Fraud and Deceptive Business Practices Act and Related Areas Update (Chicago Bar Ass'n 2002);
Payday Loans: Big Interest Rates and Little Regulation, 11 Loy.Consumer L.Rptr. 174 (1999); author of
Consumer Fraud and Insurance Claims, in Bad Faith and Extracontractual Damage Claims in Insurance


                                                   -1-
Litigation, Chicago Bar Ass'n 1992; co-author of Chapter 8,"Fair Debt Collection Practices Act,"
Ohio Consumer Law (1995 ed.); co-author of Fair Debt Collection: The Needfor Private Enforcement, 7
Loy.Consumer L.Rptr. 89 (1995); author of An Overview ofThe Fair Debt Collection Practices Act,in
Financial Services Litigation, Practicing Law Institute (1999); co-author of Residential Mortgage
Litigation, in Financial Services Litigation, Practicing Law Institute (1996); author of Automobile
Leasing Problems and Solutions, 7 Loy.Consumer L.Rptr. 14 (1994); author of Current Trends in
Residential Mortgage Litigation, 12 Rev. of Banking 8c Financial Services 71 (April 24, 1996); co-author
of Illinois Consumer Law (Chicago Bar Ass'n 1996); co-author of D. Edelman and M. A. Weinberg,
Attorng Liabiliry Under the Fair Debt Collection Practices Act(Chicago Bar Ass'n 1996); and author of The
Fair Debt Collection Practices Act: Recent Developments, 8 Loy.Consumer L. Rptr. 303 (1996), among
others. Mr. Edelman is also a frequent speaker on consumer law topics for various legal
organizations including the Chicago Bar Association, the National Consumer Law Center's
Consumer Rights Litigation Conference, and the Illinois Institute for Continuing Legal Education,
and he has testified on behalf of consumers before the Federal Trade Commission and the Illinois
legislature. He is a member of the Illinois bar and admitted to practice in the following courts:
United States Supreme Court, Seventh Circuit Court of Appeals, First Circuit Court of Appeals,
Second Circuit Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals,
Sixth Circuit Court of Appeals, Eighth Circuit Court of Appeals, Ninth Circuit Court of Appeals,
Tenth Circuit Court of Appeals, Eleventh Circuit Court of Appeals, United States District Courts
for the Northern and Southern Districts of Indiana, United States District Courts for the Northern,
Central, and Southern Districts of Illinois, United States District Courts for the Eastern and Western
Districts of Wisconsin, and the Supreme Court of Illinois. He is a member of the Northern District
of Illinois trial bar.

         3.       Cathleen M. Combs is a 1976 graduate of Loyola University Law School. From
 1984-1991, she supervised the Northwest office of the Legal Assistance Foundation of Chicago,
 where she was lead or co-counsel in class actions in the areas of unemployment compensation,
 prison law, social security law, and consumer law. She joined what is now Edelman, Combs,
 Latturner & Goodwin,LLC in early 1991 and became a named partner in 1993. Ms. Combs
 received an Award for Excellence in Pro Bono Service from the Judges of the United States District
 Court for the Northern District of Illinois and the Chicago Chapter of the Federal Bar Association
 on May 18, 2012. Ms. Combs has argued over fifteen cases in the 15t, 3rd and 7th Circuit Court of
 Appeals and the Illinois Appellate Court, and she is a frequent speaker on consumer law topics at
 various legal organizations including the Chicago Bar Association, the National Consumer Law
 Center's Consumer Rights Litigation Conferences, and the Practicing Law Institute's Consumer
 Financial Services Institute. Ms. Combs is coauthor of The BankriOtry Practitioner's Guide to Consumer
Financial Services Actions After the Subprime Mortgage Crisis (LRP Publications 2010). Her reported
 decisions include: Sues_zv. Med-1 Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc); Siwulec v. J.M.
Adjustment Servs., LLC,465 Fed. Appx. 200 (3d Cir. 2012); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir.
2002); Chandler v. American General Finance, Inc., 329 Ill. App.3d 729, 768 N.E.2d 60 (1st Dist. 2002);
Miller v. McCalla Rayner, 214 F.3d 872 (7th Cir. 2000); Bessette v. Avco Financial Services, 230 F.3d 439
(1" Cir. 2000); Emery v. American Gen. Fin., Inc., 71 F.3d 1343 (7th Cir. 1995); McDonald v. Asset
Acceptance, LLC, 296 F.R.D. 513(E.D.Mich. 2013); and Tocco v. Real Time Resolutions, 48 F.Supp.3d
535 (S.D.N.Y. 2014). She is a member of the Illinois bar and admitted to practice in the following
courts: United States District Courts for the Northern, Central and Southern Districts of Illinois,
United States District Courts for the Northern and Southern Districts of Indiana, Seventh Circuit
Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, and Tenth Circuit
Court of Appeals. She is a member of the Northern District of Illinois trial bar.

      4.     James 0. Latturner (retired 2020) is a 1962 graduate of the University of
Chicago Law School. Until 1969, he was an associate and then a partner at the Chicago law firm of


                                                   -2-
 Berchem, Schwanes & Thuma. From 1969 to 1995 he was Deputy Director of the Legal Assistance
 Foundation of Chicago, where he specialized in consumer law,including acting as lead counsel in
 over 30 class actions. His publications include Chapter 8 ("Defendants") in FederalPractice Manualfor
Legal Services Attorneys(M. Masinter, Ed., National Legal Aid and Defender Association 1989);
 Governmental Tort Immunity in Illinois, 55 M.N. 29 (1966); Illinois Should Explicitly Adopt the Per Se Ride
for Consumer Fraud Act Violations, 2 Loy.Consurner L.Rep. 64 (1990), and Illinois Consumer Law
(Chicago Bar Ass'n 1996). He has taught in a nationwide series of 18 Federal Practice courses
 sponsored by the Legal Services Corporation, each lasting four days and designed for attorneys with
 federal litigation experience. He has argued over 30 appeals, including two cases in the United
 States Supreme Court, three in the Illinois Supreme Court, and numerous cases in the Seventh,
 Third, Fifth, and Eleventh Circuits. Mr. Latturner was involved in many of the significant decisions
 establishing the rights of Illinois consumers. He is a member of the Northern District of Illinois
 trial bar.

         5.       Tara L. Goodwin is a graduate of the University of Chicago (B.A., with general
 honors, 1988) and Illinois Institute of Technology, Chicago-Kent College of Law 0.D., with high
 honors,1991). Ms. Goodwin was Chair of the Chicago Bar Association's Consumer Law Committee
 from 2007 - 2010, and she has previously been on the faculty of the Practicing Law Institute's
 Consumer Financial Services Institute in Chicago, speaking on issues relating to the Fair Debt
 Collection Practices Act and mortgage litigation. Ms. Goodwin spoke at the 2016 Conference on
 Consumer Finance Law on mortgage servicing issues. Ms. Goodwin has also been a frequent
 speaker at the Chicago Bar Association, speaking on topics such as how to assist consumers with
 credit reporting problems, developments in class action law and arbitration agreements in consumer
 contracts. Reported Cases. Aleksic v. Experian Information Solutions, Inc., 13cv7802, 2014 WL
2769122, 2014 U.S. Dist. LEXIS 83086 (N.D.Ill. June 18, 2014); Taylor v. Screening Reports, Inc.,
 13cv2886, 2015 WL 4052824, 2015 U.S. Dist. LEXIS 86262 (N.D.Ill. July 2, 2015); Williams v.
 Chartwell Financial Services, Ltd,204 F.3d 748 (7th Cir. 2000); Hillenbrand v. Meyer Medical Group, 288
Ill.App.3d 871, 682 N.E.2d 101 (1st Dist. 1997), later opinion, 308 Ill.App.3d 381, 720 N.E.2d 287
(1st Dist. 1999); Bessette a Avco Fin. Sews., 230 F.3d 439 (1" Cir. 2000); Large v. Conseco Fin. Servicing
 Co., 292 F.3d 49 (1" Cir. 2002); Ffippin a Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S.
Dist. LEXIS 111250 (N.D.Ill. Aug. 8, 2012); Henry a Teletrack, Inc., 11cv4424, 2012 WL 769763,
2012 U.S. Dist. LEXIS 30495 (N.D.Ill. March 7, 2012); Kesten v. Ocwen Loan Servicing, LLC,11cv
6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012); Bunton v. Cape Cod
         LLC,09cv1044, 2009 WL 2139441, 2009 U.S. Dist. LEXIS 57801 (C.D.M.July 6, 2009);
 Wilson a Harris N.A.,06cvJuly 9, 20205840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345
(N.D.Ill. Sept. 4, 2007); Carbajal v. Capital One, 219 F.R.D. 437 (N.D.Ill. 2004); Russo a B&B Catering,
209 F.Supp.2d 857 (N.D.Ill. 2002); &maker v. Crossland Mtg. Co., 94cv3328, 1996 WL 254299, 1996
 U.S.Dist. LEXIS 6490 (N.D.Ill. May 10, 1996); Mount v. LaSalle Bank Lake View, 926 F.Supp. 759
(N.D.Ill 1996). Ms. Goodwin is a member of the Illinois bar and is admitted in the Seventh, First,
 and D.C. Circuit Courts of Appeals, and the United States District Courts for the Northern and
 Central Districts of Illinois, and the Northern District of Indiana. She is also a member of the
 Northern District of Minois trial bar.

         6.      Julie Clark (nee Cobalovic) is a graduate of Northern Illinois University (B.A.,
1997) and DePaul University College of Law (JD., 2000). Reported Cases: Ballard RN Center, Inc. a
Kohll's Pharmag and Homecare, Inc., 2015 IL 118644,48 N.E.3d 1060 (M.Sup.Ct.); Record-A-I-lit, Inc. a
Nat'l Fire Ins. Co., 377 Ill. App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007);Qualkenbush v. Harris Trust
   Savings Bank, 219 F. Supp.2d 935 (N.D.Ill. 2002); Covington-McIntosh a Mount Glenwood Memog
Gardens, 00cv186, 2002 WL 31369747, 2002 U.S. Dist. LEXIS 20026 (N.D.Ill., Oct. 21, 2002),later
opinion, 2003 WL 22359626, 2003 U.S. Dist. LEXIS 18370 (N.D.Ill. Oct. 15, 2003); Western Ry.
Devices Coip. a Lusida Rubber Prods., 06cv52, 2006 WL 1697119, 2006 U.S. Dist. LEXIS 43867


                                                    -3-
(N.D.Ill. June 13, 2006); Nautilus Ins. Co. v. Easy Drop Off LLC,06cv4286, 2007 U.S. Dist. LEXIS
42380 (N.D.Ill. June 4, 2007); Ballard Nursing Center, Inc. v. GF Healthcare Products, Inc., 07cv5715,
2007 WL 3448731, 2007 U.S. Dist. LEXIS 84425 (N.D.Ill. Nov. 14, 2007); Sadowski v. Medi Online,
LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 17, 2008); Sadowski
v. OCO Biomedical, Inc., 08cv3225, 2008 WL 5082992, 2008 U.S. Dist. LEXIS 96124 (N.D.I11. Nov.
25, 2008); ABC Bus. Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL 4679477, 2009 U.S. Dist. LEXIS
113847 (N.D.Ill. Dec. 1, 2009); Glen,Egyn Pharmag v. Promius Pharma, LLC,09cv2116, 2009 WL
2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,2009); Garrett v. Ragle DentalLab., Inc.,
10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339 (N.D.Ill. Oct. 12, 2010); Garrett v.
Sharps Compliance, Inc., 10cv4030, 2010 WL 4167157, 2010 U.S. Dist. LEXIS 109912 (N.D.Ill. Oct.
14, 2010).

          7.      Heather A. Kolbus (nee Piccirilli) is a graduate of DePaul University (B.S. cum
 laude, 1997), and Roger Williams University School of Law (J.D., 2002). Reported Cases: Clark v.
Experian .10. Solutions, Inc., 8:00cv1217-22, 2004 WL 256433, 2004 U.S. Dist. LEXIS 28324 (D.s.c.,
Jan. 14, 2004); DeFrancesco v. First Horion Home Loan Corp., 06cv0058, 2006 WL 3196838, 2006 U.S.
 Dist. LEXIS 80718 (S.D.Ill. Nov. 2, 2006);Jeppesen v. New Century Mortgage Corp., 2:05cv372, 2006
 WL 3354691, 2006 U.S. Dist. LEXIS 84035 (N.D.Ind. Nov. 17, 2006); Benedia v. Super Fair Cellular,
Inc., 07cv1390, 2007 WL 2903175, 2007 U.S. Dist. LEXIS 71911 (N.D.Ill. Sept. 26, 2007); Gon.zale
 a. Codilis &Assocs., P.C., 03cv2883, 2004 WL 719264,2004 U.S. Dist. LEXIS 5463 (N.D.Ill. March
 30, 2004); Centerline Equipment Corp. v. Banner Personnel Svc., Inc., 07cv1611, 2009 WL 1607587, 2009
 U.S. Dist. LEXIS 48092 (N.D.Ill. June 9, 2009); R. Rudnick & Co. v. G.F. Protection, Inc., 08cv1856,
 2009 WL 112380, 2009 U.S. Dist. LEXIS 3152(N.D.M.Jan. 15, 2009); Pollack v. Cunningham
Financial Group, LLC,08cv1405, 2008 WL 4874195, 2008 U.S. Dist. LEXIS 4166 (N.D.Ill. June 2,
2008); Pollack v. Fitness Innovative Techs., LLC,08 CH 03430, 2009 WL 506280, 2009 TCPA Rep. 1858
(Ill. Cit. Ct.,Jan. 14, 2009); R. Rudnick & Co. v. Brilliant Event Planning, Inc., No.09 CH 18924, 2010
 WL 5774848, 2010 TCPA Rep. 2099(M. Cit. Ct., Nov. 30, 2010).

          8.       Cassandra P. Miller is a graduate of the University of Wisconsin - Madison
(B.A. 2001) and John Marshall Law School Q.D. magna cum laude 2006). Reported Cases: Pietras v.
Sentry Ins. Co., 513 F.Supp.2d 983 (N.D.Ill. 2007); Hernande.z v. Midland Credit Mgmt,04cv7844, 2007
 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill. Sept. 25, 2007); Balogun v. Midland Credit Mgmt,
 1:05cv1790, 2007 WL 2934886, 2007 U.S. Dist. LEXIS 74845 (S.D.Ind. Oct. 5,2007); Herkert v.
 MRC Receivables Corp., 655 F. Supp. 2d 870 (N.D.Ill. 2008); Miller v. Midland Credit Management, Inc.,
08cv780, 2009 WL 528796, 2009 U.S. Dist. LEXIS 16273 (N.D.Ill. March 2, 2009); Frydman v.
Porffelio Recovery Associates, LLC,11cv524, 2011 WL 2560221, 2011 U.S. Dist. LEXIS 69502 (N.D.Ill.
June 28, 2011).

        9.      Associates:

               a.       David Kim is a graduate of the University of Illinois (B.A., 2001, M.A.,
2004) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., 2010).

                b.      Carly Cengher is a graduate of the University of Oregon (B.A., 2011),
 the University of California (M.A., 2015), and the University of New Hampshire School of Law
(J.D. 2019). She is a member of the Illinois Bar.

               c.      Samuel Park is a graduate of University of Illinois Urbana-Champaign
(B.A., 2012) and University of California, Irvine School of Law (J.D., 2018). He is a member of the
 Illinois Bar.



                                                  -4-
                d.     Kasun Wijegunawardana is a graduate of Cornell College (B.A. 2010) and
 Loyola University Chicago Law School (J.D., 2019).

         10.     The firm also has a dozen legal assistants and support staff.

        11.    Since its inception, the firm has recovered more than $500 million for
 consumers. The types of cases handled by the firm are illustrated by the following:

           12.      Collection practices: The firm has brought numerous cases under the
 Fair Debt Collection Practices Act, both class and individual. Decisions include: Jenkins v. Heintz,
 25 F.3d 536 (7th Cir. 1994), affd 514 U.S. 291 (1995)(FDCPA coverage of attorneys); Sueszv. Med-
  1 Solutions, LLC,757 F.3d 636(7th Cir. 2014)(en banc);Janetos v. Fulton, Friedman & Gullace, I .T.P,825
 F.3d 317 (7th Cir. 2016); Barbato v. Grgstone Alliance, LLC, 916 F.3d 260 (3d Cir. 2019); Phillips v.
 Asset Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); Soppet v. Enhanced Recoveg Co., 679 F.3d 637 (7th
 Cir. 2012); Ruth v. Triumph Partnerships, 577 F.3d 790 (7th Cir. 2009); Hale v. Afni, Inc., 08cv3918, 2010
 WL 380906, 2010 U.S. Dist. LEXIS 6715 (N.D.Ill. Jan. 26, 2010); Parkis v. Arrow Fin Servs., 07cv410,
 2008 WL 94798, 2008 U.S. Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Foster v. Velocig Investments,
07cv824, 2007 WL 2461665, 2007 U.S. Dist. LEXIS 63302(N.D. IL Aug. 24, 2007); Foreman v. PRA
      LLC,05cv3372, 2007 WL 704478, 2007 U.S. Dist. LEXIS 15640(N.D. Ill. March 5, 2007);
 Schuq v. Arrow Fin. Services, 465 F. Supp. 2d 872 (N.D.Ill. 2006); McMahon v. LVNV Funding, LLC,
 744 F.3d 1010 (7th Cir. 2014), later opinion, 807 F.3d 872(7th Cir. 2015)(collection of time-barred
 debts); Siwulec v. J.M. Adjustment Servs., LLC,465 Fed. Appx. 200(3d Cir. 2012)(activities of
 mortgage company field agents); Fields v. Wilber L11V Firm, P.C., 383 F.3d 562(7th Cir. 2004); Peter v.
 GC Servs. LP.,310 F.3d 344(5th Cir. 2002); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir. 2002)(attorney
 letters without attorney involvement); Boyd v. Wexler, 275 F.3d 642 (7t Cir. 2001); Miller v. McCalla,
 Raymer, Padrick, Cobb, Nichols, & Clark, LLC,214 F.3d 872(7th Cir. 2000);Johnson v. Revenue
 Management, Inc., 169 F.3d 1057(Th Cir.1999); Keele v. Wexler e," Wexler, 95cv3483, 1995 WL 549048,
 1995 U.S.Dist. LEXIS 13215 (N.D.Ill. Sept. 12, 1995)(motion to dismiss), later opinion, 1996 WL
 124452, 1996 U.S.Dist. LEXIS 3253 (N.D.Ill., March 18, 1996)(class), affd, 149 F.3d 589 (7th Cir.
 1998); Mace v. Van Rir Credit Corp., 109 F.3d 338 (7th Cir. 1997); Maguire v. Citicorp Retail Services, Inc.,
 147 F.3d 232(2nd Cir. 1998); Young v. Citicorp Retail Services, Inc., 97-9397, 1998 U.S.App. LEXIS
 20268, 159 F.3d 1349 (2nd Cir., June 29, 1998)(unpublished); Charles v. Lundgren &Assocs., P.C.,
 119 F.3d 739 (9th Cir. 1997); Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996), affg Avila v. Van Ru Credit
 Corp., 94cv3234, 1994 WL 649101, 1994 U.S. Dist. LEXIS 16345 (N.D.Ill., Nov. 14, 1994), later
 opinion, 1995 WL 22866, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 18, 1995), later opinion, 1995
 WL 41425, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 31, 1995), later opinion, 1995 WL 55255, 1995
 U.S. Dist. LEXIS 1502 (N.D.Ill., Feb. 8, 1995), later opinion, 1995 WL 683775, 1995 U.S.Dist.
 LEXIS 17117 (N.D.Ill., Nov. 16, 1995); Tolentino v. Friedman, 833 F.Supp. 697 (N.D.Ill. 1993), affd
in part and rev'd in part, 46 F.3d 645 (7th Cir. 1995); Diaz v. Residential Credit Solutions, Inc., 965
 F.Supp.2d 249 (E.D.N.Y. 2013), later opinion, 297 F.R.D. 42(E.D.N.Y. 2014),later opinion, 299
 F.R.D. 16 (E.D.N.Y. 2014); Stubbs v. Cavalg SPVI,12cv7235, 2013 WL 1858587, 2013 U.S. Dist.
LEXIS 62648 (N.D.Ill., May 1, 2013); Osborn v. J.R.S.J., Inc., 949 F. Supp. 2d 807 (N.D.Ill. 2013);
 Terech v. First Resolution Mgmt. Corp., 854 F.Supp.2d 537, 544 (N.D.Ill. 2012); Casso v. LVNV Funding,
LLC, 955 F. Supp. 2d 825 (N.D.Ill. 2013); Simkus v. Cavalg Portfolio Services, LLC,11cv7425,2012
 WL 1866542, 2012 U.S. Dist. LEXIS 70931 (N.D.Ill., May 22, 2012); McDonald v. Asset Acceptance
LLC,296 F.R.D. 513(E.D.Mich. 2013); Ramirez v. Apex Financial Management, LLC,567 F. Supp.2d
 1035 (N.D. Ill. 2008); Cotton v. Asset Acceptance, LLC, 07cv5005, 2008 va 2561103, 2008 U.S. Dist.
LEXIS 49042 (N.D.Ill.,June 26, 2008); Buford v. Palisades Collection, LLC,552 F. Supp. 2d 800
(N.D.Ill. 2008); Martin v. Cavalg Portfolio Servs., LLC,07cv4745, 2008 WL 4372717, 2008 U.S. Dist.
LEXIS 25904 (N.D.Ill., March 28, 2008); Ramirez v. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill.
2008)(class certified), later opinion,07cv3840, 2008 WL 2512679, 2008 U.S. Dist. LEXIS 48722
(N.D.Ill.,June 23, 2008)(summary judgment denied); Hernandezv. Midland Credit Mgmt.,04cv7844,
2007 WL 2874059,2007 U.S. Dist. LEXIS 16054 (N.D.Ill., Sept. 25, 2007)(balance transfer
program); Blakemore v. Pekay, 895 F.Supp.972 (N.D.Ill. 1995); Oglesby v. Rotche, 93cv4183, 1993 WL
460841, 1993 U.S.Dist. LEXIS 15687 (N.D.Ill., Nov. 5, 1993), later opinion, 1994 U.S.Dist. LEXIS
4866, 1994 WL 142867 (N.D.Ill., April 18, 1994); Laws v. Cheslock, 98cv6403, 1999 WL 160236, 1999
U.S.Dist. LEXIS 3416 (N.D.Ill., Mar. 8,1999); Davis v. Commercial Check Control, Inc., 98cv631, 1999
WL 89556, 1999 U.S. Dist. LEXIS 1682 (N.D.Ill., Feb. 12, 1999); Hoffman v. Partners in Collections,
Inc., 93cv4132, 1993 WL 358158, 1993 U.S.Dist. LEXIS 12702 (N.D.Ill., Sept. 15, 1993); Vaughn v.
CSC Credit Services, Inc., 93cv4151, 1994 WL 449247, 1994 U.S.Dist. LEXIS 2172 (N.D.Ill., March 1,
1994), adopted, 1995 WL 51402, 1995 U.S.Dist. LEXIS 1358 (N.D.Ill., Feb. 3, 1995); Beasley v. Blatt,
93cv4978, 1994 WL 362185,1994 U.S.Dist. LEXIS 9383 (N.D.Ill.,July 11, 1994); Taylor v. Fink,93
C 4941, 1994 \XTL 669605, 1994 U.S.Dist. LEXIS 16821 (N.D.Ill., Nov. 23, 1994); Gordon v. Fink,
93cv4152, 1995 WL 55242, 1995 U.S.Dist. LEXIS 1509 (N.D.Ill., Feb. 7, 1995); Brujis v. Shaw,876
F.Supp. 198 (N.D.Ill. 1995).

         13.    Jenkins v. Heintz is a leading decision regarding the liability of attorneys under
the Fair Debt Collection Practices Act. Mr. Edelman argued it before the Supreme Court and
Seventh Circuit. Avila v. Rubin and Nielsen v. Dickerson are leading decisions on phony "attorney
letters." Sueszv. Med-1 Solutions, LLC is a leading decision on the FDCPA venue requirements.
McMahon v. LVNV Funding, LLC is a leading decision on the collection of time-barred debts.

         14.     Debtors' rights. Important decisions include: Ramirezv. Palisades Collection
LLC,250 F.R.D. 366 (N.D.Ill. 2008)(class certified), later opinion,07cv3840, 2008 WL 2512679,
2008 U.S. Dist. LEXIS 48722 (N.D.Ill.,June 23, 2008)(summary judgment denied) (Illinois statute
of limitations for credit card debts); Parkis v. Arm)Fin Sews., 07cv410, 2008 WL 94798, 2008 U.S.
Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Rawson v. Credig Receivables, Inc., 05cv6032, 2006 WL
418665, 2006 U.S. Dist. LEXIS 6450 (N.D.Ill., Feb. 16, 2006)(same); McMahon v. LVNV Funding,
LLC,744 F.3d 1010 (7th Cir. 2014)(collection of time-barred debts without disclosure);Jones v.
Kunin, 99cv818, 2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000)(scope of
Illinois bad check statute);,Qualkenbush v. Harris Trust &Sow. Bank, 219 F. Supp. 2d 935 (N.D.Ill.
2002) (failure to allow cosigner to take over obligation prior to collection action); Suesz v. Med-1
Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc)(venue abuse).

          15.      Telephone Consumer Protection Act. The firm has brought a number of
 cases under the Telephone Consumer Protection Act, 47 U.S.C. 5227, which prohibits "junk faxes,"
 spam text messages, robocalls to cell phones, and regulates telemarketing practices. Important junk
 fax and spam text message decisions include: Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th
 Cir. 2005); Sadowski v. Medi Online, LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS
41766 (N.D.Ill., May 27, 2008); Benedia v. Super Fair Cellular, Inc., 07cv01390, 2007 WL 2903175,
2007 U.S. Dist. LEXIS 71911 (N.D.Ill., Sept. 26, 2007); Centerline Equip. Corp. v. Banner Pers. Sew.,
545 F. Supp. 2d 768 (N.D.Ill. 2008); ABC Business Forms, Inc. v. Thidamor, Inc., 09cv3222, 2009 WL
4679477, 2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1,2009); Glen Ellyn Pharmary, Inc. v. Promius
Pharma, LLC,09cv2116, 2009 WL 2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,2009);
 Garrett v. Ragle Dental Laboratory, Inc.,1 Ocv1315, 2010 WL 3034709, 2010 U.S. Dist. LEXIS, 108339
(N.D.Ill., Aug. 3, 3010).

         16.      The firm has also brought a number of cases complaining of robocalling and
telemarketing abuse,in violation of the Telephone Consumer Protection Act. Decisions in these
cases include: Soppet v. Enhanced Recoveg Co., 679 F.3d 637 (7th Cir. 2012); Balbarin v. North Star Capital
Acquisition, LLC,10cv1846, 2011 \X/L 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Illlan. 21, 2011),
Motion to reconsider denied, 2011 U.S. Dist. LEXIS 58761 (N.D.Ill. 2011); Sojka v. DirectBuy,


                                                   -6-
 12cv9809 et al., 2014 WL 1089072, 2014 U.S.Dist. LEXIS 34676 (N.D.Ill., Mar. 18, 2014),later
 opinion, 35 F. Supp. 3d 996 (N.D.Ill. 2014). The firm has a leadership role in Portfolio Recovery
 Associates, LLC,Telephone Consumer Protection Act Litigation, MDL No. 2295, and Midland
 Credit Management,Inc., Telephone Consumer Protection Act Litigation, MDL No. 2286.

         17.    Fair Credit Reporting Act: The firm has filed numerous cases under the Fair
 Credit Reporting Act, which include: Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763, 2012 U.S.
 Dist. LEXIS 30495 (N.D.Ill. March 7, 2012).

        18.      Another line of cases under the Fair Credit Reporting Act which we have brought,
primarily as class actions, alleges that lenders and automotive dealers, among others,improperly
accessed consumers' credit information, without their consent and without having a purpose for
doing so permitted by the FCRA. Cole v. U.S. Capital, Inc., 389 F.3d 719 (7th Cir. 2004); Murray v.
GMAC Mortgage Corp., 434 F.3d 948 (7t Cir. 2006); Perry v. First National Bank, 459 F.3d 816(7th Cir.
2006).

          19.       Class action procedure: Important decisions include McMahon v. LVNV
Funding, LLC,807 F.3d 872(7th Cir. 2015); Phillips v. Asset Acceptance, LLC,736 F.3d 1076 (7th Cir.
2013); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir. 2000); Blair v. Equifax Check
Services, Inc., 181 F.3d 832(7th Cir. 1999); Mace v. Van Ru Credit Co0., 109 F.3d 338, 344 (7th Cir.
 1997); McMahon v. LI/NV Funding, LLC,744 F.3d 1010 (7th Cir. 2014)(mootness); Ballard RN
 Center, Inc. v. Kohll's Pharmao and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (Ill.Sup.Ct.)
(mootness), and Gordon v. Boden, 224 I1l.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991).

        20.     Landlord-tenant: The firm has brought more than 20 class actions against
landlords to enforce tenants' rights. Claims include failing to pay interest on security deposits or
commingling security deposits. Reported decisions include Wang v. Williams, 343 Ill. App. 3d 495;
797 N.E.2d 179 (5th Dist. 2003); Dickson v. West Koke Mill Vill. P'Ship, 329 Ill. App. 3d 341; 769
N.E.2d 971 (4th Dist. 2002); and 0nni v. Apartment Inv. e Mgmt. Co., 344 III. App. 3d 1099; 801
N.E.2d 586(2nd Dist. 2003).

          21.     Mortgage charges and servicing practices: The firm has been involved in
 dozens of cases, mostly class actions, complaining of illegal charges on mortgages and improper
 servicing practices. These include MDL-899,In re Mortgage Escrow Deposit Litigation, and MDL-1604,
In re Ocwen Federal Bank FSB Mortgage Servicing Litigation, as well as the Fairbanks mortgage servicing
 litigation. Decisions in the firm's mortgage cases include: Hamm v. Ameriquest Mortg. Co., 506 F.3d
 525 (7th Cir. 2007);Johnson v. Thomas, 342 Ill.App.3d 382, 794 N.E.2d 919 (1" Dist. 2003); Handy v.
Anchor Mortgage Corp., 464 F.3d 760(7th Cir. 2006); Christakos v. Intercouno Title Co., 196 F.R.D. 496
(N.D.Ill. 2000); Flippin v. Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S. Dist. LEXIS
 111250 (N.D.Ill. Aug. 8,2012); Kesten v. Ocwen Loan Servicing, LLC,11cv6981,2012 WL 426933, 2012
 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012);Johnstone v. Bank ofAmerica, NA., 173 F.Supp.2d
809 (N.D.Ill. 2001); Leon v. Washington Mut. Bank, F.A., 164 F.Supp.2d 1034 (N.D.Ill. 2001);
 Williamson v. Advanta Mortg. Corp., 99cv4784, 1999 WL 1144940, 1999 U.S. Dist. LEXIS 16374
(N.D.Ill., Oct. 5,1999); McDonald v. Washington Mut Bank, F.A., 99cv6884, 2000 WL 875416, 2000
 U.S. Dist. LEXIS 11496 (N.D.Ill.,June 22, 2000); GMAC Mtge. Corp. v. Stapleton, 236 Ill.App.3d 486,
603 N.E.2d 767 (1st Dist. 1992),leave to appeal denied, 248 Ill.2d 641,610 N.E.2d 1262(1993); Leff
 v. 0Ompic Fed. S. &L Ass'n, 86cv3026, 1986 WL 10636 (N.D.Ill. Sept. 19, 1986); Aitken v. Fleet Mtge.
 Corp., 90cv3708, 1991 WL 152533, 1991 U.S.Dist. LEXIS 10420 (N.D.Ill. July 30, 1991), later
 opinion, 1992 WL 33926, 1992 U.S.Dist. LEXIS 1687 (N.D.Ill., Feb. 12, 1992); Poindexter v. National
Mtge. Corp., 94cv45814, 1995 WL 242287, 1995 U.S.Dist. LEXIS 5396 (N.D.Ill., April 24, 1995);
Sanders v. Lincoln Service Corp., 91cv4542, 1993 WL 1125433, 1993 U.S.Dist. LEXIS 4454 (N.D.Ill.


                                                   -7-
April 5, 1993); Robinson v. Empire ofAmerica Realty Credit Corp., 90cv5063, 1991 WL 26593, 1991
U.S.Dist. LEXIS 2084 (N.D.Ill., Feb. 20,1991); In re Mortgage Escrow Deposit Litigation, M.D.L. 899,
1994 WL 496707, 1994 U.S.Dist. LEXIS 12746 (N.D.Ill., Sept. 9, 1994); Greenberg v. Republic Federal
S. e7I— Ass'n, 94cv3789, 1995 WL 263457, 1995 U.S.Dist. LEXIS 5866 (N.D.Ill., May 1, 1995).

       92.     The recoveries in the escrow overcharge cases alone are over $250 million. Leff
was the seminal case on mortgage escrow overcharges.

        23.     The escrow litigation had a substantial-effect on industry practices, resulting in
limitations on the amounts which mortgage companies held in escrow.

         24.      Bankruptcy: The firm brought a number of cases complaining that money was
being systematically collected on discharged debts,in some cases through the use of invalid
reaffirmation agreements,including the national class actions against Sears and General Electric.
Conley v. Sears, Roebuck, 1:97cv11149 (D.Mass); Fisher v. Lechmere Inc., 1:97cv3065 (N.D.Ill.). These
cases were settled and resulted in recovery by nationwide classes. Cathleen Combs successfully
argued the first Court of Appeals case to hold that a bankruptcy debtor induced to pay a discharged
debt by means of an invalid reaffirmation agreement may sue to recover the payment. Bessette v. Arica
Financial Services, 230 F.3d 439 (1st Cir. 2000).

        95.    Automobile sales and financing practices: The firm has brought many
cases challenging practices relating to automobile sales and financing, including:

              a.       Hidden finance charges resulting from pass-on of discounts on auto
purchases. Walker v. Wallace Auto Sales, Inc., 155 F.3d 927 (7th Cir. 1998).

                  b.        Misrepresentation of amounts disbursed for extended warranties. Taylor
v. Oualiry I-Iyundai, Inc., 150 F.3d 689 (7th Cir. 1998); Grimaldi a Webb, 282 Ill.App.3d 174,668
N.E.2d 39 (1st Dist. 1996),leave to appeal denied, 169 Ill.2d 566 (1996); Slawson a Currie Motors
Lincoln Mercury!, Inc., 94cv2177, 1995 WL 22716, 1995 U.S.Dist. LEXIS 451 (N.D.Ill.,Jan. 13, 1995);
Cirone-Shadow v. Union Nissan, Inc., 955 F.Supp. 938 (N.D.Ill. 1997)(same); Chandler v. SouthwestJeep-
Eagle, Inc., 162 F.R.D. 302 (N.D.Ill. 1995); Shields a Lefta, Inc., 888 F. Supp. 891 (N.D.Ill. 1995).

              c.      Spot delivery. Janikowski v. Lynch Ford, Inc., 98cv8111, 1999 WL
608714, 1999 U.S. Dist. LEXIS 12258 (N.D.Ill., Aug. 5, 1999); Diay. Westgate Lincoln Mercury, Inc.,
93cv5428, 1994 U.S.Dist. LEXIS 16300 (N.D.Ill. Nov. 14, 1994); Grimaldi v. Webb, 282 Ill.App.3d
174,668 N.E.2d 39 (1st Dist. 1996),leave to appeal denied, 169 Ill.2d 566 (1996).

                   d.      Force placed insurance. Bermude v. First ofAmerica Bank Champion,
NA.,860 F.Supp. 50(N.D.Ill. 1994); Travis v. Boulevard Bank,93cv6847, 1994 U.S.Dist. LEXIS
14615 (N.D.Ill., Oct. 13, 1994), modified, 880 F.Supp. 1226 (N.D.Ill. 1995); Moore v. Fidelity Financial
Services, Inc., 884 F. Supp. 288 (N.D.Ill. 1995).
                   e.     Improper obligation of cosigners. Lee v. Nationwide Cassell, 174
Ill.2d 540, 675 N.E.2d 599 (1996); Taylor v. Trans Acceptance Corp., 267 Ill.App.3d 562, 641 N.E.2d
907 (1st Dist. 1994), leave to appeal denied, 159 Ill.2d 581, 647 N.E.2d 1017 (1995); Qualkenbush v.
Harris Trust &Say. Bank, 219 F. Supp. 2d 935 (N.D.Ill. 2002).

               f.      Evasion of FTC holder rule. Brown a LaSalle Northwest Nat'l Bank, 148
F.R.D. 584 (N.D.Ill. 1993), later opinion, 820 F.Supp. 1078 (N.D.Ill. 1993), later opinion, 92cv8392,
1993 U.S.Dist. LEXIS 11419 (N.D.Ill., Aug. 13, 1993).



                                                  -8-
        26.     These cases also had a substantial effect on industry practices. The warranty
cases, such as Grimaldi, Gibson, SLawson, Cirone-Shadow, Chandler, and Shields, resulted in the Federal
Reserve Board's revision of applicable disclosure requirements, so as to prevent car dealers from
representing that the charge for an extended warranty was being disbursed to a third party when that
was not in fact the case.

          27.     Predatory lending practices: The firm has brought numerous cases challenging
 predatory mortgage and "payday" lending practices, both as individual and class actions. Jackson v.
Payday FinancialLLC,764 F.3d 765 (7th Cir. 2014), cert. denied, 135 S.Ct. 1894 (2015); Livingston v. Fast
 Cash USA,Inc., 753 N.E.2d 572 (Ind. Sup. Ct. 2001); Williams v. ChartwellFin. Servs., 204 F.3d 748
(7th Cir. 2000); Hamm v. Ameriquest Mortg. Co., 506 F.3d 525 (7th Cir. 2007); Handy v. Anchor1VIortg.
 Coo., 464 F.3d 760 (7th Cir. 2006); Laseter v. Climateguard Design 6.Installation LLC,931 F.Supp.2d
862 (N.D.Ill. 2013); Hubbard v. Ameriquest Mortg. Co., 624 F.Supp.2d 913 (N.D.Ill. 2008); Martinezv.
Freedom Mortg. Team, Inc., 527 F. Supp. 2d 827 (N.D.Ill. 2007); Pena v. Freedom Mortg. Team, Inc.,
07cv552, 2007 WL 3223394, 2007 U.S. Dist. LEXIS 79817 (N.D.Ill., October 24, 2007); Miranda v.
 Universal Fin. Group, Inc., 459 F. Supp. 2d 760 (N.D.Ill. 2006); Parker v. 1-800 Bar None, a Financial
 Corp., Inc., 01cv4488, 2002 WL 215530 (N.D.Ill., Feb. 12, 2002); Gilkey v. Central Clearing Co., 202
F.R.D. 515 (E.D.Mich. 2001); Van Jackson v. Check N Go ofIllinois, Inc., 193 F.R.D. 544 (N.D.Ill.
2000), later opinion, 114 F. Supp. 2d 731 (N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1079
(N.D.Ill. 2000), later opinion, 123 F. Supp. 2d 1085 (N.D.Ill. 2000); _Henry v. Cash Today, Inc.,
 199 F.R.D. 566 (S.D.Tex. 2000); Donnelly v. Illini Cash Advance, Inc., 00cv94, 2000 WL 1161076, 2000
 U.S. Dist. LEXIS 11906 (N.D.Ill., Aug. 14, 2000);Jones v. Kunin, 99cv818, 2000 WL 34402017, 2000
 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000); Davis v. Cashfor Payday, 193 F.R.D. 518 (N.D.Ill.
2000); Reese v. Hammer Fin. Corp., 99cv716, 1999 U.S. Dist. LEXIS 18812, 1999 WL 1101677
(N.D.Ill., Nov. 29, 1999); Pinkett v. Moolah Loan Co., 99cv2700, 1999 WL 1080596, 1999 U.S. Dist.
LEXIS 17276 (N.D.Ill., Nov. 1, 1999); Gutierrezv. Devon Fin. Sews., 99cv 2647, 1999 U.S. Dist.
LEXIS 18696 (N.D.Ill., Oct. 6, 1999); Vance v. National Benefit Ass'n, 99cv2627, 1999 WL 731764,
 1999 U.S. Dist. LEXIS 13846 (N.D.Ill., Aug. 26, 1999).

       28.     Other consumer credit issues: The firm has also brought a number of other
Truth in Lending and consumer credit cases, mostly as class actions, involving such issues as:

                a.      Phony nonfiling insurance. Edwards v. Your Credit Inc., 148 F.3d 427
(5th Cir. 1998); Adams v. Plaza Finance Co., 168 F.3d 932 (7th Cir. 1999);Johnson v. Aronson Furniture
 Co., 96cv117, 1997 U.S. Dist. LEXIS 3979 (N.D.Ill., March 31, 1997), later opinion, 1993 WL
641342 (N.D.Ill., Sept. 11, 1998).

                   b.     The McCarran Ferguson Act exemption. Auto) v. Northwest Premium
Services, Inc., 144 F.3d 1037 (7th Cir. 1998).

               c.      Loan flipping. Emery v. American General, 71 F.3d 1343 (7th Cir. 1995).
Emery limited the pernicious practice of "loan flipping," in which consumers are solicited for new
loans and are then refinanced, with "short" credits for unearned finance charges and insurance
premiums being given through use of the "Rule of 78s."

                 d.     Home improvement financing practices. Fidelity Financial Services, Inc.
v. Hicks, 214 Ill.App.3d 398, 574 N.E.2d 15 (1st Dist. 1991),leave to appeal denied, 141 Ill.2d 539,
580 N.E.2d 112; Heastie v. Community Bank ofGreater Peoria, 690 F.Supp. 716 (N.D.Ill. 1989),later
opinion, 125 F.R.D. 669 (N.D.Ill. 1990), later opinions, 727 F.Supp. 1133 (N.D.Ill. 1990), and 727
F.Supp. 1140 (N.D.Ill. 1990).



                                                   -9-
                 e.      Insurance packing. Elliott v. ITT Corp., 764 F.Supp. 102 (N.D.Ill. 1990),
 later opinion, 150 B.R. 36 (N.D.Ill. 1992).

        29.      Automobile leases: The firm has brought a number of a cases alleging illegal
charges and improper disclosures on automobile leases, mainly as class actions. Decisions in these
cases include Lundquist v. Securig Pacific Automotive Financial Services Corp., 993 F.2d 11 (2d Cir. 1993);
Keckiora a Citicorp Nat'l Services, Inc., 780 F.Supp. 516 (N.D.Ill. 1991), later opinion, 844 F.Supp. 1289
(N.D.Ill. 1994), later opinion, 883 F.Supp. 1144 (N.D.Ill. 1995),later opinion, 91cv3428, 1995
 U.S.Dist. LEXIS 12137 (N.D.Ill., Aug. 18, 1995), later opinion, 1995 U.S.Dist. LEXIS 14054
(N.D.Ill., Sept. 25, 1995);Johnson v. Steven Sims Subaru and Subaru Leasing, 92cv6355, 1993 WL 761231,
 1993 U.S.Dist. LEXIS 8078 (N.D.Ill.,June 9, 1993), and 1993 WL 13074115, 1993 U.S.Dist. LEXIS
 11694 (N.D.Ill., August 20, 1993); McCarthy it. PNC Credit Corp, 2:91CV00854(PCD), 1992
 U.S.Dist. LEXIS 21719 (D.Conn., May 27, 1992); Highsmith v. Chgsler Credit Corp., 18 F.3d 434 (7th
Cir. 1994); Simon it. World Omni Leasing Inc., 146 F.R.D. 197 (S.D.Ala. 1992).

        30.     Lundquist and Highsmith are leading cases; both held that commonly-used lease
 forms violated the Consumer Leasing Act. As a result of the Lundquist case, the Federal Reserve
 Board completely revamped the disclosure requirements applicable to auto leases, resulting in vastly
 improved disclosures to consumers.

         31.    Insurance litigation: Often securing recovery for a class requires enforcement of
the rights under the defendant's insurance policy. The firm has extensive experience with such
litigation. Reported decisions in such cases include: Record-A-Hit, Inc. it. I\Tat'l Fire Ins. Co., 377 Ill.
App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007); Pietras it. Sentg Ins. Co., 06cv3576, 2007 WL 715759,
2007 U.S. Dist. LEXIS 16015 (N.D.Ill., March 6, 2007),later opinion, 513 F. Supp. 2d 983 (N.D.Ill.
2007); Auto-Owners Ins. Co. a Websolv Computing, Inc., 06cv2092, 2007 wt., 2608559, 2007 U.S. Dist.
LEXIS 65339 (N.D.Ill., Aug. 31, 2007); National Fire Ins. Co. v. Tri-State Hose &Fitting, Inc.,
06cv5256, 2007 U.S. Dist. LEXIS 45685 (N.D.Ill.,June 21, 2007); Nautilus Ins. Co. it. Eag Drop Off,
LLC,06cv4286, 2007 U.S. Dist. LEXIS 42380 (N.D.Ill.,June 4, 2007).

         32.     Some of the other reported decisions in our cases include: Elder it. Coronet Ins.
 Co., 201 Ill.App.3d 733, 558 N.E.2d 1312 (1st Dist. 1990); Smith it. Kgcorp Mtge., Inc., 151 B.R. 870
(N.D.Ill. 1992); Gordon a Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991), leave to appeal
 denied, 144 Ill.2d 633, 591 N.E.2d 21, cert. denied, U.S.(1992); Armstrong it. Edelson, 718 F.Supp.
 1372 (N.D.Ill. 1989); Newman it. 1st 1440 Investment, Inc., 89cv6708, 1993 U.S.Dist. LEXIS 354
(N.D.Ill. Jan. 15, 1993); Mountain States Tel & Tel. Co., v. District Court,778 P.2d 667 (Colo. 1989);
 Harman a Lyphomed, Inc., 122 F.R.D. 522 (N.D.Ill. 1988); Haslam a Lefta, Inc., 93cv4311, 1994 WL
 117463, 1994 U.S.Dist. LEXIS 3623 (N.D.Ill., March 25, 1994); Source One Mortgage Services Corp. v.
Jones, 88cv8441, 1994 WL 13664, 1994 U.S.Dist. LEXIS 333 (N.D.Ill.,Jan. 13, 1994); Wilson it. Harris
 NA.,06cv5840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345 (N.D.Ill. Sept. 4, 2007). Wendo v.
Landers, 755 F.Supp.2d 972 (N.D.Ill. 2010);.QuickClick Loans LLC v. Russell, 407 Ill.App.3d 46; 943
 N.E.2d 166 (1st Dist. 2011),pet. denied, 949 N.E.2d 1103 (2011) and Adkins it. Nestle Purina Petcare
 Co., 973 F.Supp.2d 905 (N.D.Ill. 2013).




                                                    -10-
         33.    Gordon v. Boden is the first decision approving "fluid recovery" in an Illinois
class action. Elder v. Coronet Insurance held that an insurance company's reliance on lie detectors to
process claims was an unfair and deceptive trade practice.

            Executed at Chicago, Illinois.


                                                  Is! DanielA. Edelman
                                                  Daniel A. Edelman

 EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
 20 S. Clark Street, Suite 1500
 Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379(FAX)

TA38028 Ple3dingWeelaration of DAE_pleadinOVPI)




                                                   -11-
EXHIBIT E
Atty. No.41106
             IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                COUNTY DEPARTMENT,CHANCERY DIVISION

RAUL IBARRA SR.,
on behalf of Plaintiff and a class,

                        Plaintiff,

        VS.


ALLTRAN FINANCIAL,LP;
CACH,LLC; and
RESURGENT CAPITAL SERVICES,LP,

                        Defendants.


                         DECLARATION OF DANIEL A. EDELMAN


        Daniel A. Edelman declares under penalty of perjury, as provided for by 735 ILCS 5/1-109,
that the following statements are true:

         1.     Edelman, Combs,Latturner & Goodwin, LLC, has 6 principals, Daniel A.
Edelman, Cathleen M. Combs,Tara L. Goodwin,Julie Clark, Heather Kolbus, and Cassandra P.
Miller, and four associates. Member James 0. Latturner retired in 2020.

         2.        Daniel A. Edelman is a 1976 graduate of the University of Chicago Law
School. From 1976 to 1981 he was an associate at the Chicago office of Kirkland & Ellis with heavy
involvement in the defense of consumer class action litigation (such as the General Motors Engine
Interchange cases). In 1981 he became an associate at Reuben & Proctor, a medium-sized firm
formed by some former Kirkland & Ellis lawyers, and was made a partner there in 1982. From the
end of 1985 he has been in private practice in downtown Chicago. Virtually all of his practice
involves litigation on behalf of consumers, through both class and individual actions. He is the
author of the chapters on the "Fair Debt Collection Practices Act," "Truth in Lending Act," and
"Telephone Consumer Protection Act" in Illinois Causes ofAction (Ill. Inst. For Cont. Legal Educ.
2020 and earlier editions), author of the chapter on the Telephone Consumer Protection Act in
Federal Deception .Law (National Consumer Law Center 2013 Supp.), author of Collection Litigation:
Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2008, 2011, 2014, 2019), and Collection Litigation:
Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2014); author of Chapter 5,"Predatory Lending
and Potential Class Actions," in RealEstate Litigation (Ill. Inst. For Cont. Legal Educ. 2020 and
earlier editions), co-author of Rosmarin & Edelman, Consumer Class Action Manual(2d-4th editions,
National Consumer Law Center 1990, 1995 and 1999); author of Representing Consumers in Litigation
with Debt Buyers(Chicago Bar Ass'n 2008); Predatob, Mortgage Lending (Ill. Inst. for Cont. Legal. Educ.
2008, 2011), author of Chapter 6,"Predatory Lending and Potential Class Actions," in Real Estate
Litigation (Ill. Inst. For Cont. Legal Educ. 2004, 2008, 2014), Illinois Consumer Law,in Consumer
Fraud and Deceptive Business Practices Act and Related Areas Update (Chicago Bar Ass'n 2002);
Payday Loans: Big Interest Rates and Little Regulation, 11 Loy.Consumer L.Rptr. 174 (1999); author of
Consumer Fraud and Insurance Claims, in Bad Faith and Extracontractual Damage Claims in Insurance


                                                   -1-
Litigation, Chicago Bar Ass'n 1992; co-author of Chapter 8,"Fair Debt Collection Practices Act,"
Ohio Consumer Law (1995 ed.); co-author of Fair Debt Collection: The Needfor Private Enforcement, 7
Loy.Consumer L.Rptr. 89 (1995); author of An Overview ofThe Fair Debt Collection Practices Act, in
Financial Services Litigation, Practicing Law Institute (1999); co-author of Residential Mortgage
Litigation, in Financial Services Litigation, Practicing Law Institute (1996); author of Automobile
Leasing: Problems and Solutions, 7 Loy.Consumer L.Rptr. 14(1994); author of Current Trends in
Residential Mortgage Litigation, 12 Rev. of Banking & Financial Services 71 (April 24, 1996); co-author
of Illinois Consumer Law (Chicago Bar Ass'n 1996); co-author of D. Edelman and M. A. Weinberg,
Attorney Liability Under the Fair Debt Collection Practices Act(Chicago Bar Ass'n 1996); and author of The
Fair Debt Collection Practices Act: Recent Developments, 8 Loy.Consumer L. Rptr. 303 (1996), among
others. Mr. Edelman is also a frequent speaker on consumer law topics for various legal
organizations including the Chicago Bar Association, the National Consumer Law Center's
Consumer Rights Litigation Conference, and the Illinois Institute for Continuing Legal Education,
and he has testified on behalf of consumers before the Federal Trade Commission and the Illinois
legislature. He is a member of the Illinois bar and admitted to practice in the following courts:
United States Supreme Court, Seventh Circuit Court of Appeals, First Circuit Court of Appeals,
Second Circuit Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals,
Sixth Circuit Court of Appeals, Eighth Circuit Court of Appeals, Ninth Circuit Court of Appeals,
Tenth Circuit Court of Appeals, Eleventh Circuit Court of Appeals, United States District Courts
for the Northern and Southern Districts of Indiana, United States District Courts for the Northern,
Central, and Southern Districts of Illinois, United States District Courts for the Eastern and Western
Districts of Wisconsin, and the Supreme Court of Illinois. He is a member of the Northern District
of Illinois trial bar.

          3.      Cathleen M.Combs is a 1976 graduate of Loyola University Law School. From
 1984-1991, she supervised the Northwest office of the Legal Assistance Foundation of Chicago,
 where she was lead or co-counsel in class actions in the areas of unemployment compensation,
 prison law, social security law, and consumer law. She joined what is now Edelman, Combs,
Latturner & Goodwin,LLC in early 1991 and became a named partner in 1993. Ms. Combs
 received an Award for Excellence in Pro Bono Service from the Judges of the United States District
 Court for the Northern District of Illinois and the Chicago Chapter of the Federal Bar Association
 on May 18, 2012. Ms. Combs has argued over fifteen cases in the 1st, 3'and 7th Circuit Court of
 Appeals and the Illinois Appellate Court, and she is a frequent speaker on consumer law topics at
 various legal organizations including the Chicago Bar Association, the National Consumer Law
 Center's Consumer Rights Litigation Conferences, and the Practicing Law Institute's Consumer
Financial Services Institute. Ms. Combs is coauthor of The Bankritptg Practitioner's Guide to Consumer
Financial Services Actions After the Subprime Mortgage Crisis (LRP Publications 2010). Her reported
 decisions include: Sues v. Med-1 Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc); Siwulec v. J.M.
Adjustment Servs., LLC,465 Fed. Appx. 200 (3d Cir. 2012); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir.
2002); Chandler v. American GeneralFinance, Inc., 329 Ill. App.3d 729,768 N.E.2d 60 (1st Dist. 2002);
 Miller v. McCalla Raymer, 214 F.3d 872 (7th Cir. 2000); Bessette v. Avco Financial Services, 230 F.3d 439
(1" Cir. 2000); Emeg v. American Gen. Fin., Inc., 71 F.3d 1343 (7th Cir. 1995); McDonald v. Asset
Acceptance, LLC,296 F.R.D. 513 (E.D.Mich. 2013); and Tocco v. Real Time Resolutions, 48 F.Supp.3d
535 (S.D.N.Y. 2014). She is a member of the Illinois bar and admitted to practice in the following
courts: United States District Courts for the Northern, Central and Southern Districts of Illinois,
 United States District Courts for the Northern and Southern Districts of Indiana, Seventh Circuit
Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, and Tenth Circuit
Court of Appeals. She is a member of the Northern District of Illinois trial bar.

      4.     James 0. Latturner (retired 2020) is a 1962 graduate of the University of
Chicago Law School. Until 1969, he was an associate and then a partner at the Chicago law firm of


                                                   -2-
 Berchem, Schwanes & Thuma. From 1969 to 1995 he was Deputy Director of the Legal Assistance
 Foundation of Chicago, where he specialized in consumer law,including acting as lead counsel in
 over 30 class actions. His publications include Chapter 8("Defendants") in Federal Practice Manualfor
Legal Services Attorneys(M. Masinter, Ed., National Legal Aid and Defender Association 1989);
 Governmental Tort Immuni0 in Illinois, 55 Ill.B.J. 29 (1966); Illinois Should Explicitly Adopt the Per Se Rule
for Consumer Fraud Act Violations, 2 Loy.Consumer L.Rep. 64(1990), and Illinois Consumer Law
(Chicago Bar Ass'n 1996). He has taught in a nationwide series of 18 Federal Practice courses
 sponsored by the Legal Services Corporation, each lasting four days and designed for attorneys with
 federal litigation experience. He has argued over 30 appeals, including two cases in the United
 States Supreme Court, three in the Illinois Supreme Court, and numerous cases in the Seventh,
 Third, Fifth, and Eleventh Circuits. Mr. Latturner was involved in many of the significant decisions
 establishing the rights ofIllinois consumers. He is a member of the Northern District of Illinois
 trial bar.

         5.       Tara L. Goodwin is a graduate of the University of Chicago (B.A., with general
 honors, 1988) and Illinois Institute of Technology, Chicago-Kent College of Law U.D., with high
 honors,1991). Ms. Goodwin was Chair of the Chicago Bar Association's Consumer Law Committee
 from 2007 - 2010, and she has previously been on the faculty of the Practicing Law Institute's
 Consumer Financial Services Institute in Chicago, speaking on issues relating to the Fair Debt
 Collection Practices Act and mortgage litigation. Ms. Goodwin spoke at the 2016 Conference on
 Consumer Finance Law on mortgage servicing issues. Ms. Goodwin has also been a frequent
 speaker at the Chicago Bar Association, speaking on topics such as how to assist consumers with
 credit reporting problems, developments in class action law and arbitration agreements in consumer
 contracts. Reported Cases. Aleksic v. Experian Information Solutions, Inc., 13cv7802, 2014 WL
 2769122, 2014 U.S. Dist. LEXIS 83086 (N.D.Ill. June 18, 2014); Taylor v. Screening Reports, Inc.,
 13cv2886, 2015 WL 4052824, 2015 U.S. Dist. LEXIS 86262 (N.D.Ill. July 2, 2015); Williams v.
 Chartwell Financial Services, Ltd,204 F.3d 748 (7th Cir. 2000); Hillenbrand v. Meyer Medical Group, 288 ,
 Ill.App.3d 871,682 N.E.2d 101 (1st Dist. 1997), later opinion, 308 Ill.App.3d 381, 720 N.E.2d 287
(1st Dist. 1999); Bessette v. Avco Fin. Servs., 230 F.3d 439 (1" Cir. 2000); Large v. Conseco Fin. Servicing
 Co., 292 F.3d 49 (1" Cir. 2002); F/ippin v. Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S.
Dist. LEXIS 111250 (N.D.Ill. Aug. 8, 2012); Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763,
 2012 U.S. Dist. LEXIS 30495 (N.D.Ill. March 7, 2012); Kesten v. Ocwen Loan Servicing, LLC,11cv
6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012); Bunton v. Cape Cod
         LLC,09cv1044, 2009 WL 2139441, 2009 U.S. Dist. LEXIS 57801 (C.D.I11. July 6, 2009);
 Wilson v. Harris N.A.,06cvJuly 9,20205840, 2007       wt.  2608521, 2007 U.S. Dist. LEXIS 65345
(N.D.Ill. Sept. 4, 2007); Carbajal v. Capital One, 219 F.R.D. 437 (N.D.Ill. 2004); Russo v. B&B Catering,
 209 F.Supp.2d 857 (N.D.Ill. 2002); Romaker v. Crossland Mtg. Co., 94cv3328, 1996 WL 254299, 1996
 U.S.Dist. LEXIS 6490 (N.D.Ill. May 10, 1996); Mount v. LaSalle Bank Lake View, 926 F.Supp. 759
(N.D.Ill 1996). Ms. Goodwin is a member of the Illinois bar and is admitted in the Seventh, First,
 and D.C. Circuit Courts of Appeals, and the United States District Courts for the Northern and
 Central Districts of Illinois, and the Northern District of Indiana. She is also a member of the
 Northern District of Illinois trial bar.

         6.       Julie Clark (nee Cobalovic) is a graduate of Northern Illinois University (B.A.,
1997) and DePaul University College of Law (J.D., 2000). Reported Cases: Ballard RN Center, Inc. v.
Kohll's Pharmag and klomecare, Inc., 2015 IL 118644,48 N.E.3d 1060 (Ill.Sup.Ct.) ; Record-A-I-lit, Inc. v.
Nat'l Fire Ins. Co., 377 Ill. App. 3d 642; 880 N.E.2d 205 (1'Dist. 2007); Oualkenbush v. Harris Trust
&Savings Bank, 219 F. Supp.2d 935 (N.D.Ill. 2002); Covington-McIntosh v. Mount Glenwood Memog
Gardens, 00cv186, 2002 WL 31369747, 2002 U.S. Dist. LEXIS 20026 (N.D.Ill., Oct. 21, 2002), later
opinion, 2003 WL 22359626, 2003 U.S. Dist. LEXIS 18370 (N.D.Ill. Oct. 15, 2003); Western Ry.
Devices Corp. v. Lusida Rubber Prods., 06cv52, 2006 WL 1697119, 2006 U.S. Dist. LEXIS 43867


                                                     -3-
 (N.D.Ill. June 13, 2006); Nautilus Ins. Co. v. Easy Drop Off, LLC,06cv4286, 2007 U.S. Dist. LEXIS
 42380 (N.D.Ill. June 4, 2007); Ballard Nursing Center, Inc. v. GF Healthcare Products, Inc., 07cv5715,
 2007 WL 3448731, 2007 U.S. Dist. LEXIS 84425 (N.D.Ill. Nov. 14, 2007); Sadowski v. Medi Online,
 LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 17, 2008); Sadowski
 v. OCO Biomedical, Inc., 08cv3225, 2008 WL 5082992, 2008 U.S. Dist. LEXIS 96124 (N.D.Ill. Nov.
 25, 2008); ABC Bus. Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL 4679477, 2009 U.S. Dist. LEXIS
 113847 (N.D.Ill. Dec. 1,2009); Glen Ellyn Pharmag v. Promius Pharma, LLC,09cv2116, 2009 WL
 2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,2009); Garrett v. Ragle DentalLab., Inc.,
 10cv1315, 2010 WL 4074379,2010 U.S. Dist. LEXIS 108339 (N.D.Ill. Oct. 12, 2010); Garrett v.
 Sharps Compliance, Inc., 10cv4030, 2010 WL 4167157, 2010 U.S. Dist. LEXIS 109912 (N.D.Ill. Oct.
 14, 2010).

          7.      Heather A. Kolbus (nee Piccirilli) is a graduate of DePaul University (B.S. cum
 laude, 1997), and Roger Williams University School of Law (J.D., 2002). Reported Cases: Clark v.
Experian 10. Solutions, Inc., 8:00cv1217-22, 2004 WL 256433, 2004 U.S. Dist. LEXIS 28324 p.s.c
Jan. 14, 2004); DeFrancesco v. First Horkon Home Loan Corp., 06cv0058, 2006 WL 3196838, 2006 U.S.
Dist. LEXIS 80718 (S.D.Ill. Nov. 2, 2006);Jopesen v. New Century Mortgage Corp., 2:05cv372, 2006
 WL 3354691, 2006 U.S. Dist. LEXIS 84035 (N.D.Ind. Nov. 17, 2006); Benedia v. Super Fair Cellular,
Inc., 07cv1390, 2007 WL 2903175, 2007 U.S. Dist. LEXIS 71911 (N.D.Ill. Sept. 26, 2007); Gotqale
 v. Codilis &Assocs., P.C., 03cv2883, 2004 WL 719264, 2004 U.S. Dist. LEXIS 5463 (N.D.Ill. March
30, 2004); Centerline Equipment Coo. v. Banner Personnel Svc., Inc., 07cv1611, 2009 WL 1607587, 2009
 U.S. Dist. LEXIS 48092 (N.D.Ill. June 9, 2009); R. Rudnick & Co. v. G.F. Protection, Inc., 08cv1856,
2009 WI,112380, 2009 U.S. Dist. LEXIS 3152 (N.D.Ill. Jan. 15, 2009); Pollack v. Cunningham
Financial Group, LLC,08cv1405, 2008 WL 4874195, 2008 U.S. Dist. LEXIS 4166 (N.D.Ill. June 2,
2008); Pollack v. Fitness Innovative Techs., LLC,08 CH 03430,2009 WL 506280, 2009 TCPA Rep. 1858
(Ill. Cir. Ct.,Jan. 14, 2009); R. Rtidnick & Co. v. Brilliant Event Planning, Inc., No. 09 CH 18924, 2010
 WL 5774848, 2010 TCPA Rep. 2099 (Ill. Cir. Ct., Nov. 30, 2010).

         8.       Cassandra P. Miller is a graduate of the University of Wisconsin - Madison
(B.A. 2001) and John Marshall Law School Q.D. magna cum laude 2006). Reported Cases: Pietras v.
Sentry Ins. Co., 513 F.Supp.2d 983 (N.D.Ill. 2007); Hernandef,
                                                             ,v. Mid/and Credit Mgmt.,04cv7844, 2007
 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill. Sept. 25, 2007); Balogun v. Midland Credit Mgmt.,
 1:05cv1790, 2007 WL 2934886, 2007 U.S. Dist. LEXIS 74845 (S.D.Ind. Oct. 5, 2007); Herkert v.
 MRC Receivables Corp., 655 F. Supp. 2d 870 (N.D.Ill. 2008); Miller v. Midland Credit Management, Inc.,
08cv780, 2009 WL 528796,2009 U.S. Dist. LEXIS 16273 (N.D.Ill. March 2, 2009); Frydman v.
Potfolio Recovery Associates, LLC,11cv524,2011 WL 2560221, 2011 U.S. Dist. LEXIS 69502 (N.D.Ill.
June 28, 2011).

        9.      Associates:

               a.       David Kim is a graduate of the University of Illinois (B.A., 2001, M.A.,
2004) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., 2010).

                b.      Carly Cengher is a graduate of the University of Oregon (B.A., 2011),
 the University of California (M.A., 2015), and the University of New Hampshire School of Law
 Q.D. 2019). She is a member of the Illinois Bar.

               c.      Samuel Park is a graduate of University of Illinois Urbana-Champaign
(B.A., 2012) and University of California, Irvine School of Law (JD., 2018). He is a member of the
 Illinois Bar.



                                                   -4-
                 d.     Kasun Wijegunawardana is a graduate of Cornell College (B.A. 2010) and
  Loyola University Chicago Law School OD.,2019).

          10.     The firm also has a dozen legal assistants and support staff.

         11.    Since its inception, the firm has recovered more than $500 million for
  consumers. The types of cases handled by the firm are illustrated by the following:

           12.      Collection practices: The firm has brought numerous cases under the
 Fair Debt Collection Practices Act, both class and individual. Decisions include: Jenkins v. I-leintc;
 25 F.3d 536 (7th Cir. 1994), affd 514 U.S. 291 (1995)(FDCPA coverage of attorneys); Suesv. Med-
  1 Solutions, LLC,757 F.3d 636 (7`h Cir. 2014)(en banc);Janetos v. Fulton, Friedman & Gullace, T ,P, 825
 F.3d 317 (Th Cir. 2016); Barbato v. Grtistone Alliance, LLC, 916 F.3d 260(3d Cir. 2019); Phillips v.
 Asset Acceptance, LLC,736 F.3d 1076 (7'    '1 Cir. 2013); Soppet V. Enhanced Recovery Co., 679 F.3d 637 (7th
 Cir. 2012); Rlith.v. Triumph Partnerships, 577 F.3d 790(Th Cir. 2009); 1-1ale v. Afni, Inc., 08cv3918, 2010
 WL 380906, 2010 U.S. Dist. LEXIS 6715 (N.D.Ill. Jan. 26, 2010); Parkis v. Arrow Fin Servs., 07cv410,
 2008 WL 94798, 2008 U.S. Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Foster v. Velociry Investments,
 07cv824, 2007 WL 2461665, 2007 U.S. Dist. LEXIS 63302(N.D. Ill. Aug. 24, 2007); Foreman v. PRA
      LLC,05cv3372, 2007 WL 704478, 2007 U.S. Dist. LEXIS 15640 (N.D. I11. March 5, 2007);
 Schuq v. Arrow Fin. Services, 465 F. Supp. 2d 872 (N.D.Ill. 2006); McMahon v. LVNV Funding, LLC,
 744 F.3d 1010 (7th Cir. 2014), later opinion, 807 F.3d 872(7th Cir. 2015)(collection of time-barred
 debts); Siwulec v. J.M. Adjustment Servs., LLC,465 Fed. Appx. 200(3d Cir. 2012)(activities of
 mortgage company field agents); Fields v. Wilber Law Firm, P.C., 383 F.3d 562(7th Cir. 2004); Peter v.
 GC Servs. LP.,310 F.3d 344 (5`h Cir. 2002); Nielsen v. Dickerson, 307 F.3d 623(Th Cir. 2002)(attorney
 letters without attorney involvement); Boyd v. Wexler, 275 F.3d 642(761 Cir. 2001); Miller v. McCalla,
 Rainier, Padrick, Cobb, Nichols, & Clark, LLC,214 F.3d 872 (7th Cir. 2000);Johnson v. Revenue
 Management, Inc., 169 F.3d 1057 (7th Cir.1999); Keele v. Wexler & Wexler, 95cv3483, 1995 WL 549048,
 1995 U.S.Dist. LEXIS 13215 (N.D.Ill. Sept. 12, 1995)(motion to dismiss), later opinion, 1996 WL
 124452, 1996 U.S.Dist. LEXIS 3253 (N.D.Ill., March 18, 1996)(class), affd, 149 F.3d 589 (7th Cir.
 1998); Mace v. Van RI( Credit Corp., 109 F.3d 338 (7th Cir. 1997); Maguire v. Citicorp Retail Services, Inc.,
 147 F.3d 232(2nd Cir. 1998); Young v. Citicorp Retail Services, Inc., 97-9397, 1998 U.S.App. LEXIS
 20268, 159 F.3d 1349 (2nd Cir., June 29, 1998)(unpublished); Charles v. Lundgren &Assocs., P.C.,
 119 F.3d 739 (9th Cir. 1997); Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996), affg Avila v. Van Rn Credit
 Corp., 94cv3234, 1994 WL 649101, 1994 U.S. Dist. LEXIS 16345 (N.D.Ill., Nov. 14,1994), later
 opinion, 1995 WL 22866, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 18, 1995), later opinion, 1995
' (/L41425, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 31, 1995),later opinion, 1995 WL 55255, 1995
 U.S. Dist. LEXIS 1502 (N.D.Ill., Feb. 8, 1995), later opinion, 1995 \XTL 683775, 1995 U.S.Dist.
 LEXIS 17117 (N.D.Ill., Nov. 16, 1995); Tolentino v. Friedman, 833 F.Supp. 697 (N.D.Ill. 1993), affd
 in part and rev'd in part, 46 F.3d 645 (7th Cir. 1995); Dicqv. Residential Credit Solutions, Inc., 965
 F.Supp.2d 249 (E.D.N.Y. 2013), later opinion, 297 F.R.D. 42(E.D.N.Y. 2014),later opinion, 299
 F.R.D. 16 (E.D.N.Y. 2014); Stubbs v. Cavalry SPVI,12cv7235, 2013 WL 1858587, 2013 U.S. Dist.
LEXIS 62648 (N.D.Ill., May 1,2013); Osborn v.                  Inc., 949 F. Supp. 2d 807 (N.D.Ill. 2013);
 Terech v. First Resolution Mgmt. Corp., 854 F.Supp.2d 537, 544 (N.D.Ill. 2012); Casso v. LVNV Funding,
LLC, 955 F. Supp. 2d 825 (N.D.Ill. 2013); Simkus v. Cavalry Porffelio Services, LLC,11c-v7425, 2012
\XTL 1866542, 2012 U.S. Dist. LEXIS 70931 (N.D.Ill., May 22, 2012); McDonald v. Asset Acceptance
LLC,296 F.R.D. 513(E.D.Mich. 2013); Ramirec: v. Apex Financial Management, LLC,567 F. Supp.2d
 1035(N.D. Ill. 2008); Cotton v. Asset Acceptance, LLC, 07cv5005, 2008 WL 2561103, 2008 U.S. Dist.
LEXIS 49042 (N.D.Ill.,June 26, 2008); Buford v. Palisades Collection, LLC,552 F. Supp. 2d 800
(N.D.Ill. 2008); Martin v. Cavalry Portfolio Servs., LLC, 07cv4745, 2008 WL 4372717, 2008 U.S. Dist.
LEXIS 25904 (N.D.Ill., March 28, 2008); Ramire v. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill.
2008)(class certified), later opinion,07cv3840, 2008 \XTL 2512679, 2008 U.S. Dist. LEXIS 48722


                                                     -5-
(N.D.Ill.,June 23, 2008)(summary judgment denied); Hernandez v. Midland Credit Mgmt.,04cv7844,
2007 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill., Sept. 25, 2007)(balance transfer
program); Blakemore v. Pekay, 895 F.Supp.972 (N.D.Ill. 1995); Oglesby v. Rotche, 93cv4183, 1993 WL
460841, 1993 U.S.Dist. LEXIS 15687 (N.D.Ill., Nov. 5, 1993), later opinion, 1994 U.S.Dist. LEXIS
4866, 1994 WL 142867 (N.D.Ill., April 18, 1994); Laws v. Cheslock, 98cv6403, 1999 WL 160236, 1999
U.S.Dist. LEXIS 3416 (N.D.Ill., Mar. 8, 1999); Davis v. Commercial Check Control, Inc., 98cv631, 1999
va,89556, 1999 U.S. Dist. LEXIS 1682 (N.D.Ill., Feb. 12, 1999); Hoffman v. Partners in Collections,
Inc., 93cv4132, 1993 WL 358158, 1993 U.S.Dist. LEXIS 12702 (N.D.Ill., Sept. 15, 1993); Vaughn v.
CSC Credit Services, Inc., 93cv4151, 1994 WL 449247, 1994 U.S.Dist. LEXIS 2172 (N.D.Ill., March 1,
1994), adopted, 1995 WL 51402, 1995 U.S.Dist. LEXIS 1358 (N.D.Ill., Feb. 3, 1995); Beasley v. Blatt,
93cv4978, 1994 WL 362185, 1994 U.S.Dist. LEXIS 9383 (N.D.Ill.,July 11, 1994); Taylor v. Fink,93
C 4941, 1994 WL 669605, 1994 U.S.Dist. LEXIS 16821 (N.D.Ill., Nov. 23, 1994); Gordon v. Fink,
93cv4152, 1995 WL 55242, 1995 U.S.Dist. LEXIS 1509 (N.D.Ill., Feb. 7, 1995); Brujis v. Shaw, 876
F.Supp. 198 (N.D.Ill. 1995).

          13.    Jenkins v. Heintz is a leading decision regarding the liability of attorneys under
 the Fair Debt Collection Practices Act. Mr. Edelman argued it before the Supreme Court and
 Seventh Circuit. Avila v. Rubin and Nielsen v. Dickerson are leading decisions on phony "attorney
 letters." Sues v. Med-1 Solutions, LLC is a leading decision on the FDCPA venue requirements.
 McMahon v. LVNV Funding, LLC is a leading decision on the collection of time-barred debts.

         14.     Debtors' rights. Important decisions include: Ramirezv. Palisades Collection
LLC,250 F.R.D. 366 (N.D.Ill. 2008)(class certified), later opinion,07cv3840, 2008 WL 2512679,
2008 U.S. Dist. LEXIS 48722 (N.D.Ill.,June 23, 2008)(summary judgment denied) (Illinois statute
of limitations for credit card debts); Parkis v. Arrow Fin Sews.,07cv410, 2008 WL 94798, 2008 U.S.
Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Rawson v. Credig Receivables, Inc., 05cv6032, 2006 WL
418665, 2006 U.S. Dist. LEXIS 6450 (N.D.Ill., Feb. 16, 2006)(same); McMahon v. LVNV Funding,
LLC,744 F.3d 1010 (7th Cir. 2014)(collection of time-barred debts without disclosure); Jones v.
Kunin, 99cv818, 2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000)(scope of
Illinois bad check statute);,Qualkenbush v. Harris Trust &Say. Bank,219 F. Supp. 2d 935 (N.D.Ill.
2002)(failure to allow cosigner to take over obligation prior to collection action); Suesz v. Med-1
Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc)(venue abuse).

          15.      Telephone Consumer Protection Act. The firm has brought a number of
 cases under the Telephone Consumer Protection Act,47 U.S.C. §227, which prohibits "junk faxes,"
 spam text messages, robocalls to cell phones, and regulates telemarketing practices. Important junk
 fax and spam text message decisions include: Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th
 Cir. 2005); Sadowski v. Medi Online, LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS
 41766 (N.D.Ill., May 27, 2008); Benedia v. Super Fair Cellular, Inc., 07cv01390, 2007 va,2903175,
 2007 U.S. Dist. LEXIS 71911 (N.D.Ill., Sept. 26, 2007); Centerline Equip. Corp. v. Banner Pers. Sew.,
 545 F. Supp. 2d 768 (N.D.Ill. 2008); ABC Business Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL
 4679477,2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1,2009); Glen Ellyn Pharmary, Inc. v. Promius
Pharma, LLC,09cv2116, 2009 WL 2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11, 2009);
 Garrett v..Ragle DentalLaboratory, Inc, 1 Ocv1315, 2010 WL 3034709, 2010 U.S. Dist. LEXIS, 108339
(N.D.Ill., Aug. 3, 3010).

         16.      The firm has also brought a number of cases complaining of robocalling and
telemarketing abuse,in violation of the Telephone Consumer Protection Act. Decisions in these
cases include: Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th Cir. 2012); Balbarin v. North Star Capital
Acquisition, LLC,10cv1846, 2011 WL 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Ill. Jan. 21, 2011),
motion to reconsider denied, 2011 U.S. Dist. LEXIS 58761 (N.D.Ill. 2011); Sojka v. DirectBuy,


                                                    -6-
12cv9809 et al., 2014 WL 1089072, 2014 U.S.Dist. LEXIS 34676 (N.D.Ill., Mar. 18, 2014),later
opinion, 35 F. Supp. 3d 996 (N.D.Ill. 2014). The firm has a leadership role in Portfolio Recovery
Associates, LLC,Telephone Consumer Protection Act Litigation, MDL No. 2295, and Midland
Credit Management,Inc., Telephone Consumer Protection Act Litigation, MDL No. 2286.

        17.    Fair Credit Reporting Act: The firm has filed numerous cases under the Fair
Credit Reporting Act, which include: Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763, 2012 U.S.
Dist. LEXIS 30495 (N.D.Ill. March 7, 2012).

        18.      Another line of cases under the Fair Credit Reporting Act which we have brought,
primarily as class actions, alleges that lenders and automotive dealers, among others, improperly
accessed consumers' credit information, without their consent and without having a purpose for
doing so permitted by the FCRA. Cole v. U.S. Capital, Inc., 389 F.3d 719 (7th Cir. 2004); Murray v.
GMAC Mortgage Corp., 434 F.3d 948 (7th Cir. 2006); Perg v. First National Bank, 459 F.3d 816 (7th Cir.
2006).

          19. - Class action procedure: Important decisions include McMahon v. LVNV
Funding, LLC,807 F.3d 872 (7th Cir. 2015); Phillips v. Asset Acceptance, LLC,736 F.3d 1076 (7th Cir.
2013); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir. 2000); Blair v. Equifax Check
Services, Inc., 181 F.3d 832(7th Cir. 1999); Mace v. Van RE Credit Corp., 109 F.3d 338, 344 (7th Cir.
 1997); McMahon v. L171\IV Funding, LLC,744 F.3d 1010 (7th Cir. 2014)(mootness); Ballard RN
 Center, Inc. a ,Koblis Pharmacy and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (Ill.Sup.Ct.)
(mootness), and Gordon a Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991).

       20.      Landlord-tenant: The firm has brought more than 20 class actions against
landlords to enforce tenants' rights. Claims include failing to pay interest on security deposits or
commingling security deposits. Reported decisions include Wang v. Williams, 343 Ill. App. 3d 495;
797 N.E.2d 179 (5th Dist. 2003); Dickson v. West Koke Mill Vill P'Ship, 329 III. App. 3d 341; 769
N.E.2d 971 (4th Dist. 2002); and Onni v. Apartment Inv. e'7Mgmt. Co., 344 Ill. App. 3d 1099; 801
N.E.2d 586 (2nd Dist. 2003).

         21.     Mortgage charges and servicing practices: The firm has been involved in
 dozens of cases, mostly class actions, complaining of illegal charges on mortgages and improper
 servicing practices. These include MDL-899,In re Mortgage Escrow Deposit Litigation, and MDL-1604,
In re Ocwen Federal Bank FSB Mortgage Servicing Litigation, as well as the Fairbanks mortgage servicing
litigation. Decisions in the firm's mortgage cases include: Flamm v. Ameriquest Mortg. Co., 506 F.3d
525 (7th Cir. 2007);Johnson a Thomas, 342 Ill.App.3d 382, 794 N.E.2d 919(1" Dist. 2003); Handy a
Anchor Mortgage Coo., 464 F.3d 760 (7th Cir. 2006); Chrirtakos a Intercoung Title Co., 196 F.R.D. 496
(N.D.Ill. 2000); Flippin a Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S. Dist. LEXIS
 111250 (N.D.Ill. Aug. 8, 2012); Kesten v. Ocwen Loan Servicing, LLC,11cv6981, 2012 WL 426933, 2012
 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012);Johnstone a Bank ofAmerica, NA.,173 F.Supp.2d
809 (N.D.Ill. 2001); Leon v. Washington Mut. Bank, F.A., 164 F.Supp.2d 1034 (N.D.Ill. 2001);
 Williamson a Advanta Mods. Coo.,99cv4784, 1999 WL 1144940, 1999 U.S. Dist. LEXIS 16374
(N.D.Ill., Oct. 5, 1999); McDonald v. Washington Mut Bank, F.A., 99cv6884, 2000     wf,   875416, 2000
 U.S. Dist. LEXIS 11496 (N.D.Ill.,June 22, 2000); G1VL4C Mtge. Corp. a Stapleton, 236 Ill.App.3d 486,
603 N.E.2d 767 (1st Dist. 1992),leave to appeal denied, 248 Ill.2d 641,610 N.E.2d 1262(1993); Leff
 v. 0lympic Fed S. &L Ass'n, 86cv3026, 1986 WL 10636 (N.D.Ill. Sept. 19, 1986); Aitken v. Fleet Mtge.
 Corp., 90cv3708, 1991 WL 152533, 1991 U.S.Dist. LEXIS 10420 (N.D.Ill. July 30, 1991), later
 opinion, 1992 WL 33926, 1992 U.S.Dist. LEXIS 1687 (N.D.Ill., Feb. 12, 1992); Poindexter v. National
Mtge. Corp., 94cv45814, 1995 WL 242287, 1995 U.S.Dist. LEXIS 5396 (N.D.Ill., April 24, 1995);
Sanders v. Lincoln Service Corp., 91cv4542, 1993 \VI, 1125433, 1993 U.S.Dist. LEXIS 4454 (N.D.Ill.


                                                   -7-
April 5, 1993); Robinson v. Empire ofAmerica Realty Credit Corp., 90cv5063, 1991 WL 26593, 1991
U.S.Dist. LEXIS 2084 (N.D.Ill., Feb. 20, 1991); In re Mortgage Escrow Deposit Litigation, M.D.L. 899,
1994 WL 496707, 1994 U.S.Dist. LEXIS 12746 (N.D.Ill., Sept. 9, 1994); Greenberg v. Republic Federal
S. &L Ass'n, 94cv3789, 1995 WL 263457, 1995 U.S.Dist. LEXIS 5866 (N.D.Ill., May 1, 1995).

       22.     The recoveries in the escrow overcharge cases alone are over $250 million. Le
was the seminal case on mortgage escrow overcharges.

        23.     The escrow litigation had a substantial effect on industry practices, resulting in
limitations on the amounts which mortgage companies held in escrow.

         24.      Bankruptcy: The firm brought a number of cases complaining that money was
being systematically collected on discharged debts, in some cases through the use of invalid
reaffirmation agreements,including the national class actions against Sears and General Electric.
Conley v. Sears, Roebuck, 1:97cv11149 (D.Mass); Fisher v. Lechmere Inc., 1:97cv3065 (N.D.Ill.). These
cases were settled and resulted in recovery by nationwide classes. Cathleen Combs successfully
argued the first Court of Appeals case to hold that a bankruptcy debtor induced to pay a discharged
debt by means of an invalid reaffirmation agreement may sue to recover the payment. Bessette a Avco
Financial Services, 230 F.3d 439 (1st Cir. 2000).

        25.    Automobile sales and financing practices: The firm has brought many
cases challenging practices relating to automobile sales and financing, including:

               a.       Hidden finance charges resulting from pass-on of discounts on auto
-purchases. Walker v. Wallace Auto Sales, Inc., 155 F.3d 927 (7th Cir. 1998).

                  b.      Misrepresentation of amounts disbursed for extended warranties. Taylor
  Qualiry Hyundai, Inc., 150 F.3d 689 (7th Cir. 1998); Grimaldi v. Webb, 282 Ill.App.3d 174, 668
N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 Ill.2d 566 (1996); Rawson v. Currie Motors
Lincoln Mercury, Inc., 94cv2177, 1995 WL 22716, 1995 U.S.Dist. LEXIS 451 (N.D.Ill.,Jan. 13, 1995);
Cirone-Shadow v. Union Nissan, Inc., 955 F.Supp. 938 (N.D.I11. 1997)(same); Chandler v. SouthwestJeep-
Eagle, Inc., 162 F.R.D. 302 (N.D.Ill. 1995); Shields v. Lefta, Inc., 888 F. Supp. 891 (N.D.Ill. 1995).

              c.      Spot delivery. Janikowski v. Lynch Ford, Inc., 98cv8111, 1999 WL
608714, 1999 U.S. Dist. LEXIS 12258 (N.D.Ill., Aug. 5, 1999); Diaz v. Westgate Lincoln Mercury, Inc.,
93cv5428, 1994 U.S.Dist. LEXIS 16300 (N.D.Ill. Nov. 14, 1994); Grimaldi v. Webb, 282 Ill.App.3d
174,668 N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 Ill.2d 566 (1996).

                   d.     Force placed insurance. Bermudeza First ofAmerica Bank Champion,
NA., 860 F.Supp. 580 (N.D.Ill. 1994); Travis a Boulevard Bank, 93cv6847, 1994 U.S.Dist. LEXIS
14615 (N.D.Ill., Oct. 13, 1994), modified, 880 F.Supp. 1226 (N.D.Ill. 1995); Moore a Fide0 Financial
Services, Inc., 884 F. Supp. 288 (N.D.Ill. 1995).
                   e.     Improper obligation of cosigners. Lee a Nationwide Cassell, 174
Ill.2d 540,675 N.E.2d 599 (1996); Taylor v. Trans Acceptance Corp., 267 Ill.App.3d 562, 641 N.E.2d
907 (1st Dist. 1994), leave to appeal denied, 159 Ill.2d 581, 647 N.E.2d 1017 (1995); ,Qualkenbush v.
Harris Trust &Say. Bank,219 F. Supp. 2d 935 (N.D.Ill. 2002).

               1       Evasion of FTC holder rule. Brown v. .LaSalle Northwest Nat'!Bank, 148
F.R.D. 584 (N.D.Ill. 1993), later opinion, 820 F.Supp. 1078 (N.D.Ill. 1993), later opinion, 92cv8392,
1993 U.S.Dist. LEXIS 11419 (N.D.Ill., Aug. 13, 1993).



                                                  -8-
         26.     These cases also had a substantial effect on industry practices. The warranty
 cases, such as Grimaldi, Gibson, Slawson, Cirone-Shadow, Chandler, and Shields, resulted in the Federal
 Reserve Board's revision of applicable disclosure requirements, so as to prevent car dealers from
 representing that the charge for an extended warranty was being disbursed to a third party when that
 was not in fact the case.

          27.     Predatory lending practices: The firm has brought numerous cases challenging
 predatory mortgage and "payday" lending practices, both as individual and class actions. Jackson v.
Payday FinancialLLC,764 F.3d 765 (7th Cir. 2014), cert. denied, 135 S.Ct. 1894 (2015); Livingston v. Fast
 Cash USA,Inc., 753 N.E.2d 572 (Ind. Sup. Ct. 2001); Williams v. Chartwell Fin. Servs., 204 F.3d 748
(7th Cir. 2000); Hamm v. Ameriquest Mortg. Co., 506 F.3d 525 (7t} Cir. 2007); Handy v. Anchor Mortg.
 Corp., 464 F.3d 760 (7°'Cir. 2006); Laseter v. Climateguard Design 6- Installation LL(,931 F.Supp.2d
 862 (N.D.Ill. 2013); Hubbard v. Ameriquest Mortg. Co., 624 F.Supp.2d 913 (N.D.Ill. 2008); Martinez v.
 Freedom Mortg. Team, Inc., 527 F. Supp. 2d 827 (N.D.Ill. 2007); Pena v. Freedom Mortg. Team, Inc.,
07cv552, 2007 wL,3223394, 2007 U.S. Dist. LEXIS 79817 (N.D.Ill., October 24, 2007); Miranda v.
 Universal Fin. Group, Inc., 459 F. Supp. 2d 760 (N.D.Ill. 2006); Parker v. 1-800 Bar None, a Financial
 Corp., Inc.,01cv4488, 2002 WL 215530 (N.D.Ill., Feb. 12, 2002); Gilkg v. Central Clearing Co., 202
 F.R.D. 515 (E.D.Mich. 2001); Van Jackson v. Check N Go ofIllinois, Inc., 193 F.R.D. 544 (N.D.Ill.
 2000), later opinion, 114 F. Supp. 2d 731 (N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1079
(N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1085 (N.D.Ill. 2000); Henry v. Cash Today, Inc.,
 199 F.R.D. 566 (S.D.Tex. 2000); Donnelly v. Illini Cash Advance, Inc., 00cv94, 2000 WL 1161076, 2000
 U.S. Dist. LEXIS 11906 (N.D.Ill., Aug. 14, 2000);Jones v. Kunin, 99cv818, 2000 WL 34402017, 2000
 U.S. Dist. LEXIS 6380 (S.D.I11., May 1, 2000); Davis v. Cashfor Payday, 193 F.R.D. 518 (N.D.Ill.
 2000); Reese v. Hammer Fin. Corp., 99cv716, 1999 U.S. Dist. LEXIS 18812, 1999 WL 1101677
(N.D.Ill., Nov. 29, 1999); Pinkett v. Moolah Loan Co., 99cv2700, 1999 WL 1080596, 1999 U.S. Dist.
 LEXIS 17276 (N.D.Ill., Nov. 1, 1999); Gutierrez v. Devon Fin. Servs., 99cv 2647, 1999 U.S. Dist.
 LEXIS 18696 (N.D.Ill., Oct. 6, 1999); Vance v. National Benefit Ass'n, 99cv2627, 1999 WL 731764,
 1999 U.S. Dist. LEXIS 13846 (N.D.Ill., Aug. 26, 1999).

       28.     Other consumer credit issues: The firm has also brought a number of other
Truth in Lending and consumer credit cases, mostly as class actions, involving such issues as:

                a.      Phony nonfiling insurance. Edwards v. Your Credit Inc., 148 F.3d 427
(5th Cir. 1998); Adams v. Plaza Finance Co., 168 F.3d 932 (7th Cir. 1999);Johnson v. Aronson Furniture
 Co., 96cv117, 1997 U.S. Dist. LEXIS 3979 (N.D.Ill., March 31, 1997), later opinion, 1993 WL
641342 (N.D.Ill., Sept. 11, 1998).

                   b.     The McCarran Ferguson Act exemption. Autry v. Northwest Premium
Services, Inc., 144 F.3d 1037 (7th Cir. 1998).

               c.      Loan flipping. Emery v. American General, 71 F.3d 1343 (7th Cir. 1995).
Emery limited the pernicious practice of"loan flipping," in which consumers are solicited for new
loans and are then refinanced, with "short" credits for unearned finance charges and insurance
premiums being given through use of the "Rule of 78s."

                 d.     Home improvement financing practices. Fidelity Financial Services, Inc.
v. Hicks, 214 Ill.App.3d 398, 574 N.E.2d 15 (1st Dist. 1991),leave to appeal denied, 141 Ill.2d 539,
580 N.E.2d 112; Heastie v. Community Bank ofGreater Peoria, 690 F.Supp. 716 (N.D.Ill. 1989), later
opinion, 125 F.R.D. 669 (N.D.Ill. 1990),later opinions, 727 F.Supp. 1133 (N.D.Ill. 1990), and 727
F.Supp. 1140 (N.D.Ill. 1990).



                                                  -9-
                e.      Insurance packing. Elliott v. ITT Corp., 764 F.Supp. 102 (N.D.Ill. 1990),
later opinion, 150 B.R. 36 (N.D.Ill. 1992).

         29.      Automobile leases: The firm has brought a number of a cases alleging illegal
 charges and improper disclosures on automobile leases, mainly as class actions. Decisions in these
 cases include Lundquist v. Securiry Pacific Automotive Financial Services Corp., 993 F.2d 11 (2d Cir. 1993);
Keekiora v. Citicorp Nat'l Services, Inc., 780 F.Supp. 516 (N.D.Ill. 1991), later opinion, 844 F.Supp. 1289
(N.D.Ill. 1994), later opinion, 883 F.Supp. 1144 (N.D.Ill. 1995), later opinion, 91cv3428, 1995
 U.S.Dist. LEXIS 12137 (N.D.Ill., Aug. 18, 1995), later opinion, 1995 U.S.Dist. LEXIS 14054
(N.D.Ill., Sept. 25, 1995);Johnson v. Steven Sims Subaru and Subaru Leasiq,92cv6355, 1993 WL 761231,
 1993 U.S.Dist. LEXIS 8078 (N.D.Ill.,June 9, 1993), and 1993 WL 13074115, 1993 U.S.Dist. LEXIS
 11694 (N.D.Ill., August 20, 1993); McCarthy v. PNC Credit Corp., 2:91CV00854(PCD), 1992
 U.S.Dist. LEXIS 21719 (D.Conn., May 27, 1992); Highsmith v. Chrysler Credit Corp., 18 F.3d 434(7th
 Cir. 1994); Simon v. World Omni Leasing Inc., 146 F.R.D. 197 (S.D.Ala. 1992).

       30.     Lundquist and Highsmith are leading cases; both held that commonly-used lease
forms violated the Consumer Leasing Act. As a result of the Lundquist case, the Federal Reserve
Board completely revamped the disclosure requirements applicable to auto leases, resulting in vastly
improved disclosures to consumers.

         31.    Insurance litigation: Often securing recovery for a class requires enforcement of
the rights under the defendant's insurance policy. The firm has extensive experience with such
litigation. Reported decisions in such cases include: Record-A-Hit, Inc. v. I\Tat'l Fire Ins. Co., 377 M.
App. 3d 642; 880 N.E.2d 205 (1St Dist. 2007); Pietras v. Sentry Ins. Co., 06cv3576, 2007 WL 715759,
2007 U.S. Dist. LEXIS 16015 (N.D.Ill., March 0, 2007),later opinion, 513 F. Supp. 2d 983 (N.D.Ill.
2007);Auto-Owners Ins. Co. v. Websolv Computing, Inc., 06cv2092, 2007 WL 2608559, 2007 U.S. Dist.
LEXIS 65339 (N.D.Ill., Aug. 31, 2007); National Fire Ins. Co. v. Tri-State Hose &Fitting, Inc.,
06cv5256, 2007 U.S. Dist. LEXIS 45685 (N.D.Ill.,June 21, 2007); Nautilus Ins. Co. v. Eary Drop Off,
LLC,06cv4286, 2007 U.S. Dist. LEXIS 42380 (N.D.Ill.,June 4, 2007).

         32.     Some of the other reported decisions in our cases include: Elder v. Coronet Ins.
 Co., 201 Ill.App.3d 733, 558 N.E.2d 1312 (1st Dist. 1990); Smith v. Krycorp Mtge., Inc., 151 B.R. 870
(N.D.Ill. 1992); Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991),leave to appeal
 denied, 144 Ill.2d 633, 591 N.E.2d 21, cert. denied, U.S.(1992); Armstrong v. Edelson, 718 F.Supp.
 1372 (N.D.Ill. 1989); Newman v. 1st 1440 Investment, Inc., 89cNr6708, 1993 U.S.Dist. LEXIS 354
(N.D.Ill. Jan. 15, 1993); Mountain States Tel. & Tel. Co., v. District Court, 778 P.2d 667 (Colo. 1989);
Harman v. Lyphomed, Inc., 122 F.R.D. 522 (N.D.Ill. 1988); Haslam a. Lefta, Inc., 93cv4311, 1994 WL
 117463, 1994 U.S.Dist. LEXIS 3623 (N.D.Ill., March 25, 1994); Source One Mortgage Services Corp. a.
Jones, 88cv8441, 1994 WL 13664, 1994 U.S.Dist. LEXIS 333 (N.D.Ill.,Jan. 13, 1994); Wilson v. Harris
NA.,06cv5840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345 (N.D.Ill. Sept. 4, 2007). Wendo
Landers, 755 F.Supp.2d 972 (N.D.Ill. 2010); QuickClick Loans LLC v. Russell, 407 Ill.App.3d 46; 943
 N.E.2d 166 (1st Dist. 2011),pet. denied, 949 N.E.2d 1103(2011) and Adkins v. Nestle Purina Petcare
 Co., 973 F.Supp.2d 905 (N.D.Ill. 2013).




                                                    -10-
         33.    Gordon v. Boden is the first decision approving "fluid recovery" in an Illinois
class action. Elder v. Coronet Insurance held that an insurance company's reliance on lie detectors to
process claims was an unfair and deceptive trade practice.

            Executed at Chicago, Illinois.


                                                  Is! DanielA. Edelman
                                                  Daniel A. Edelman

EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
20 S. Clark Street, Suite 1500
 Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379(FAX)

TA38028\PleadingWeclaration of DAE_pleading.VTD




                                                   -11-
